          Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 1 of 62



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 PEIFA XU, Individually and On Behalf of          Civil Action: 1:18-cv-03655 (ER)
 All Others Similarly Situated,
                                                  AMENDED CLASS ACTION
                        Plaintiff,                COMPLAINT FOR VIOLATIONS OF
                                                  THE FEDERAL SECURITIES LAWS
         v.
                                                  JURY TRIAL DEMANDED
 GRIDSUM HOLDING INC., GUOSHENG
 QI, MICHAEL PENG ZHANG, RAVI
 SARATHY, GUOFA YU, PERRY LIN
 CHUI, XIANG FAN, YANCHUN BAI,
 XUDONG GAO, THOMAS ADAM
 MELCHER, PETER ANDREW SCHLOSS,
 GOLDMAN SACHS (ASIA) L.L.C.,
 CITIGROUP GLOBAL MARKETS INC.,
 and STIFEL, NICOLAUS & COMPANY
 INCORPORATED,

                        Defendants.


       Court-appointed Lead Plaintiff William Barth (“Barth”) and plaintiff Xuechen Li (“Li”)

(collectively, “Plaintiffs”), individually and on behalf of all other persons similarly situated, by

their undersigned attorneys, for their complaint against Defendants (defined below), allege the

following based upon personal knowledge as to themselves and their own acts, and information

and belief as to all other matters, based upon, inter alia, the investigation conducted by and through

their attorneys, which included, among other things, a review and analysis of: (i) regulatory filings

made by Gridsum Holding Inc. (“Gridsum” or the “Company”) with the United States Securities

and Exchange Commission (“SEC”); (ii) wire and press releases published by and regarding

Gridsum; (iii) analysts’ reports and advisories about the Company; and (iv) information readily

obtainable on the Internet. Plaintiffs believe that substantial evidentiary support will exist for the

allegations set forth herein after a reasonable opportunity for discovery.
            Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 2 of 62



I.     NATURE OF THE ACTION

       1.       This is a federal securities class action on behalf of a class consisting of all persons

other than Defendants who purchased or otherwise acquired Gridsum securities between

September 22, 2016 and April 20, 2018, both dates inclusive (the “Class Period”), seeking to

recover damages caused by Defendants’ violations of the federal securities laws, and to pursue

remedies under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

Act”) and Rule 10b-5 promulgated thereunder, and Sections 11 and 15 of the Securities Act of

1933 (the “Securities Act”), against the Company, certain of its officers and directors, and the

Underwriter Defendants (defined below).

       2.       Gridsum is a holding company that designs and develops sophisticated data

analysis software for multinational and domestic enterprises and government agencies in China.

The Company offers software that allows customers to collect and analyze information that is

collected, indexed, and stored in an organized manner.

       3.       Founded in 2005, Gridsum is headquartered in Beijing, China, and its American

Depositary Shares (“ADSs”) trade on the Nasdaq Global Select Market (“Nasdaq”) under the

ticker symbol “GSUM.”

       4.       Gridsum’s initial public offering (the “IPO”) took place in September 2016 and

garnered the Company net proceeds of over $87.1 million.

       5.       In the Company’s IPO documents and throughout the Class Period, Defendants

made materially false and misleading statements regarding the Company’s business, operational,

and compliance policies. Specifically, Defendants made false and/or misleading statements and/or

failed to disclose: (i) the extent and magnitude of Gridsum’s lack of effective internal control over

financial reporting; (ii) that Gridsum was not addressing issues with its financial reporting raised

by its auditor; (iii) that consequently, Gridsum’s financial statements were inaccurate and


                                                   2
               Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 3 of 62



misleading, and did not fairly present, in all material respects, the financial condition and results

of operations of the Company; and (iv) that as a result of the foregoing, Gridsum’s public

statements were materially false and misleading at all relevant times.

          6.       On April 23, 2018, Gridsum issued a press release titled “Gridsum Reports

Suspension of Audit Report on Financial Statements,” announcing that its “audit report for the

Company’s financial statements for the year ended December 31, 2016 should no longer be

relied upon” 1 and that the “Company’s Audit Committee is fully investigating these issues with

assistance from external legal and accounting advisors and is working diligently toward an

expeditious conclusion of the investigation.” According to the press release, Gridsum’s auditor

identified certain issues in conducting its audit of Gridsum’s financial results for the year-ended

December 31, 2017. Those issues related to “certain revenue recognition, cash flow, cost,

expense items, and their underlying documentation which [the auditor] had previously raised”

with Gridsum.

          7.       On April 30, 2018, the Company issued a press release titled “Gridsum Receives

Nasdaq Notice Relating to Late Filing of Annual Report on Form 20-F,” announcing receipt of a

Nasdaq letter and a compliance plan for filing the Company’s Form 20-F for the year-ended

December 31, 2017 by October 29, 2018. Gridsum announced on August 29, 2018 that Nasdaq

approved the compliance plan.

          8.       Gridsum and the Defendants filed nothing with the SEC on October 29, 2018. On

October 31, 2018, the Company issued a press release announcing the receipt of a letter from

Nasdaq stating that Gridsum’s ADSs are subject to delisting as a result of the failure to file the




1
    Unless otherwise stated, all emphasis is added.



                                                      3
            Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 4 of 62



Form 20-F for the year-ended December 31, 2017. Gridsum stated that the Company intends to

timely request a hearing before the Nasdaq Hearings Panel (the “Panel”).

       9.       The October 31, 2018 press release stated that the Audit Committee’s investigation

was complete, and added that not only were the Company’s financial statements for the year-ended

December 31, 2016 being reviewed for inaccuracies, but also the financial statements for the year-

ended December 31, 2015:

       The Company recently concluded its audit committee investigation, announced on
       April 23, 2018. The Company has made significant progress in implementing, and
       continues to action, a number of remedial steps to bolster substantially its financial
       controls and contract management processes as recommended by the audit
       committee. The Company continues to make significant progress in working with
       its independent auditors to finalize its audited financial statements as of and for
       the years ended December 31, 2015, 2016 and 2017.

       10.      On November 13, 2018, Gridsum issued a press release titled “Gridsum Announces

Nasdaq Hearing Date,” announcing the scheduling of the Company’s hearing before the Panel for

December 13, 2108, when the Company plans to request the continued listing of the Company’s

securities on Nasdaq. According to the press release, Nasdaq “has indicated that the Panel will

issue its determination regarding the Company’s listing status likely within 30 days of the hearing.”

The Company stated that it “expects to receive a separate determination from the Panel regarding

the Company’s request for a further extension of the stay – at least pending the ultimate conclusion

of the hearing process – prior to November 21, 2018.” The Company stated once again that “[t]he

Company continues to make significant progress in working with its independent auditors to

finalize its audited financial statements as of and for the years ended December 31, 2015, 2016

and 2017.”

       11.      On November 23, 2018, Gridsum issued another press release titled “Gridsum

Announces Nasdaq Stay Request Granted,” informing investors that Nasdaq had granted a stay of

any suspension “pending the issuance of the Panel’s determination regarding the Company’s


                                                 4
          Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 5 of 62



listing status following the hearing [set for December 13, 2018].” And again, for the third time

within thirty days, the Company stated, “The Company continues to make significant progress

in working with its independent auditors to finalize its audited financial statements as of and

for the years ended December 31, 2015, 2016 and 2017.”

        12.    As of the date of this Amended Complaint, over seven months since Gridsum’s

auditor allegedly informed the Gridsum Defendants (defined below) of the unreliability of the

Company’s financial statements for the year-ended December 31, 2016, the Company has still not

provided investors with accurate financial statements and the Company’s shares are at risk of

delisting from Nasdaq.

II.     JURISDICTION AND VENUE

        13.    The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and SEC Rule 10b-5 promulgated thereunder

(17 C.F.R. § 240.10b-5) and Sections 11 and 15 of the Securities Act (15 U.S.C. §§ 77k, 771, and

77o).

        14.    This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, Section 27 of the Exchange Act (15 U.S.C. § 78aa), and Section 22 of the Securities

Act (15 U.S.C. § 77v).

        15.    Venue is proper in this District pursuant to Section 27 of the Exchange Act (15

U.S.C. § 78aa), Section 22 of the Securities Act (15 U.S.C. § 77v), and 28 U.S.C. § 1391(b).

Gridsum’s ADSs trade on the Nasdaq, located within this District.

        16.    In connection with the acts, conduct, and other wrongs alleged in this Complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mail, interstate telephone communications, and the

facilities of the national securities exchange.


                                                  5
          Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 6 of 62



III.   PARTIES

       A.      Plaintiffs

       17.     Lead Plaintiff William Barth, as set forth in his previously-filed certification (ECF

No. 22-2), purchased Gridsum securities at artificially inflated prices during the Class Period and

was damaged as a result of the federal securities law violations and false and/or misleading

statements and/or material omissions alleged herein.

       18.     Named plaintiff Xuechen Li, as set forth in his certification filed in Case No. 1:18-

cv-05749 in the United States District Court for the Southern District of New York (ECF No. 1),

purchased Gridsum securities pursuant to and/or traceable to the Company’s IPO at artificially

inflated prices during the Class Period and was damaged as a result of the federal securities law

violations and false and/or misleading statements and/or material omissions alleged herein.

       B.      Defendants

       19.     Gridsum is a corporation organized and existing under the laws of the Cayman

Islands with its principal place of business located in the People’s Republic of China (“PRC”) at

Jade Palace Hotel Office Building, 76 Zhi Chun Road Haidian District, 8th Floor, Beijing, China

100086.

       20.     Guosheng Qi (“Qi”) co-founded Gridsum and has served at all relevant times as the

Company’s Chief Executive Officer (“CEO”) and Chairman of the Board of Directors (the

“Board”). Qi serves as a member of the Board’s Compensation and Nominating and Corporate

Governance Committees. According to a Schedule 13-G/A filed with the SEC on February 12,

2018, Qi owns 29.7% of the total ordinary shares of the Company. Qi owns all of the Class A

shares, giving him nearly 70% of the voting power as the Class A shares are entitled to ten votes

per share. Qi founded Beijing Gridsum Technology Co. Ltd. (“Beijing Gridsum”) in 2005. Qi

signed the Company’s Registration Statement (defined below), Gridsum’s annual report on Form


                                                 6
              Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 7 of 62



20-F for the year-ended December 31, 2016 (“2016 Form 20-F”), and the certifications attached

to the 2016 Form 20-F pursuant to SEC Rule 13(a) and Section 906 of the Sarbanes-Oxley Act of

2002 (“SOX”).

           21.      Michael Peng Zhang (“Zhang”) has served as the Company’s Chief Financial

Officer (“CFO”) since February 2014. Zhang signed the Company’s Registration Statement and

the certifications attached to the 2016 Form 20-F pursuant to SEC Rule 13(a) and Section 906 of

SOX.

           22.      Ravi Sarathy (“Sarathy”) has served as Gridsum’s Co-CFO since April 2017 and

Chief Strategy Officer from October 2016 to April 2017. Sarathy signed the certifications attached

to the 2016 Form 20-F pursuant to SEC Rule 13(a) and Section 906 of SOX.

           23.      Guofa Yu (“Yu”) co-founded Gridsum and has served as the Company’s Chief

Operating Officer and a director since 2005. According to the Schedule 13-G/A filed with the

SEC on February 12, 2018, Yu owns 4.5% of the total ordinary shares of the Company. Yu signed

the Company’s Registration Statement.

           24.      Perry Lin Chui (“Chui”) served as a director of Gridsum from 2010 until sometime

before April 2017. 2 Chui signed the Company’s Registration Statement.

           25.      Xiang Fan (“Fan”) has served as a director of Gridsum since 2015. Fan is a

managing director of Goldman Sachs. According to the 2016 Form 20-F, Fan owns 7.4% of the

total ordinary shares of the Company. Fan signed the Company’s Registration Statement.

           26.      Yanchun Bai (“Bai”) has served as a director of Gridsum since 2012. Bai singed

the Company’s Registration Statement.




2
    It is assumed Chui is no longer a director of the Company as he was not listed as a director in the 2016 Form 20-F.


                                                            7
         Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 8 of 62



       27.     Xudong Gao (“Gao”) has served as a director of Gridsum since 2006. Gao is a

member of the Board’s Audit and Nominating and Corporate Governance Committees. He is the

Chair of the Compensation Committee. Gao signed the Company’s Registration Statement.

       28.     Thomas Adam Melcher (“Melcher”) has served as a director of Gridsum since

2008. Melcher is member of the Board’s Audit and Compensation Committees. He is Chair of

the Nominating and Corporate Governance Committee.             Melcher signed the Company’s

Registration Statement.

       29.     Peter Andrew Schloss (“Schloss”) has served as a director of Gridsum since 2016.

He is Chair of the Board’s Audit Committee and a member of the Compensation Committee.

Schloss signed the Company’s Registration Statement.

       30.     Goldman Sachs (Asia) L.L.C. (“Goldman Sachs”) served as an underwriter in

connection with Gridsum’s IPO. According to the Schedule 13-G/A filed with the SEC on

February 14, 2018, Goldman Sachs and its related entities beneficially own approximately 7.2%

of the ordinary shares of the Company.

       31.     Citigroup Global Markets Inc. (“Citigroup”) served as an underwriter in connection

with Gridsum’s IPO.

       32.     Stifel, Nicolaus & Company, Incorporated (“Stifel”) served as an underwriter in

connection with Gridsum’s IPO.

       33.     Qi, Zhang, Sarathy, Yu, Chui, Fan, Bai, Gao, Melcher, and Schloss are sometimes

referred to herein as the “Individual Defendants.”

       34.     Gridsum and the Individual Defendants are sometimes referred to herein as the

“Gridsum Defendants.”




                                                8
         Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 9 of 62



       35.     Goldman Sachs, Citigroup, and Stifel are sometimes referred to herein as the

“Underwriter Defendants.”

       36.     Gridsum, the Individual Defendants, and the Underwriter Defendants are referred

to collectively herein as “Defendants.”

IV.    SUBSTANTIVE ALLEGATIONS APPLICABLE TO ALL CLAIMS

       A.      Company Background And Structure

       37.     Gridsum was founded in 2005 with the establishment of Beijing Gridsum in China.

Between 2011 and February of 2016, Beijing Gridsum established five additional operating

companies: Beijing Moment Everlasting Ad Co., Ltd. (“Beijing Moment”), and its wholly owned

subsidiary, Beijing Yunyang Ad Co., Ltd.; Guoxinjunhe (Beijing) Technology Co., Ltd.

(“Guoxinjunhe”); Beijing Guoxinwangyan Technology Co., Ltd.; and Beijing Gridsum Yizhun

Technology Co., Ltd.

       38.     In preparation for entrance into the United States securities markets, Gridsum

undertook a reorganization from July to December of 2014.          Gridsum Holding Inc. was

incorporated under the laws of the Cayman Islands on July 21, 2014 as the parent holding company

of Gridsum’s related companies. Gridsum established a wholly-owned subsidiary in Hong Kong,

Gridsum Holding (China) Limited, which in turn established a wholly owned subsidiary in the

PRC, Dissector (Beijing) Technology Co., Ltd. Additionally, the Company established Gridsum

Holding (Beijing) Co., Ltd. (“Gridsum PRC Holding”) in China, which in turn acquired ownership

of Beijing Gridsum, Beijing Moment, and Guoxinjunhe.

       39.     To operate in and under the laws of the PRC, Gridsum conducts its operations

principally through Gridsum PRC Holding and its subsidiaries through a series of contractual

arrangements, treating Gridsum PRC Holding as a variable interest entity. Gridsum PRC Holding

is beneficially owned by Qi, Yu, and other employees. Through these contractual arrangements,


                                               9
         Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 10 of 62



Gridsum exerts control over Gridsum PRC Holding and its subsidiaries, and consolidates their

operating results in Gridsum’s financial statements under U.S. Generally Accepted Accounting

Principles (“GAAP”).




       B.      Gridsum’s Products And Operations

       40.     Gridsum designs and develops data analysis software, providing cloud-based

analytics and AI solutions for commercial and governmental entities. The Company’s proprietary

distributed data architecture allows its customers to efficiently collect and analyze large amounts

of information. Gridsum’s initial products have concentrated on digital marketing analytics and



                                                10
         Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 11 of 62



automation solutions. The Company claims to be among the first companies to offer web analytics

solutions based on data warehouse technology, and the only China-based company to provide

solutions to enterprise customers that cover web, video, and mobile analytics.

       41.     Gridsum’s core technology is the Gridsum Big Data Platform, which uses machine

learning capabilities to perform multi-dimensional correlation analysis and to analyze complex

real-time events, allowing customers to use data visualization and data-mining technologies to

identify complex relationships within their data. The Company’s software solutions analyze data

from 68 million internet and mobile sessions per day from users operating on over 272 million

mobile and desktop devices.

       42.     Gridsum customers use the Company’s products and solutions to, among other

things, analyze Internet user behavior and optimize user experiences, assess web design, manage

search engine marketing campaigns, and integrate data from sources online and offline. The

Company offers a series of solutions based on the Gridsum Big Data Platform, including, but not

limited to, the following: SEM Dissector, SEO Dissector, Mobile Dissector, Ad Dissector,

Audience Dissector, Contribution Dissector, Streaming Dissector, Video Dissector, Government

Web Dissector, Media Dissector, and Law Dissector, as well as ADSUITE, a fully integrated

package of marketing automation solutions.

       43.     The Company’s commercial marketing and advertising customers have included

the Haier Group, a consumer electronics and home appliances company, Coca-Cola, Chrysler

(China), and Nike. The Company has also worked with China Network Television, Peking

University Law School, a large full-service law firm in China, and various Chinese government

entities. In January 2016, the Company entered into a strategic cooperation agreement with the




                                               11
         Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 12 of 62



PRC’s People’s Court Press providing for the development of a platform to enable access to

judicial decisions and other legal information.

       44.      Gridsum’s competitors include diversified technology companies such as Google

and IBM, bid management companies such as adSage and Adobe Media Optimizer, and web

analytics companies such as Adobe Omniture and WebTrends.

       45.      As of December 31, 2016, the Company had 929 employees, with 418 in the

research and development department, 393 in sales and marketing, and 118 in general and

administrative. All of the Company’s employees are based in China. The Company has offices

and/or data centers in Beijing, Shanghai, Guangzhou, Shenzhen, and Chengdu.

       46.      Gridsum grew quickly from 2013 to 2016. Its customers increased from 141 in

2013 to 395 in 2016, net revenues grew from RMB62.5 million in 2013 to RMB400.3 million in

2016, and net losses grew from RMB30.7 million in 2013 to RMB67.7 million in 2016.

       47.      Enterprise customers purchasing marketing and automation solutions account for

the majority of Gridsum’s net revenues, at 89% and 87% for 2015 and 2016, respectively. The

Company has no long-term contracts with customers, with most contracts renewed on an annual

basis. For 2015 and 2016, its top 20 customers accounted for 56% and 51% of its total revenues,

respectively.

       48.      The Company accounts for revenues “on a net basis, based on the fees our

customers pay” and “charge the majority of our customers based on percentage of their spending

on our system in the bid management application or the volume of data being processed (e.g., page

views or viewer views).” For data analytics solutions with bid management functionality, the

customer is charged based on a percentage of ad spending with the search engine providers. If a




                                                  12
         Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 13 of 62



customer purchases a data analytic solution without spending money on advertisements, Gridsum

generally charges a negotiated variable amount based on the monthly volume of data processed.

       49.     An annual data volume estimate is provided at the beginning of an engagement and

a fee charged for the predetermined base number of page or viewer views. When data volume

exceeds the predetermined base, Gridsum charges progressively for additional usage. Some

customers request a fee cap which is negotiated and subject to annual review, and others negotiate

fixed-fee contracts. For 2016, 38% of Gridsum’s revenues were based on capped or fixed-fee

arrangements. For marketing automation solutions, the Company earns and records service fee

revenues over the life of the contract, in proportion to ad spending or the completion of contractual

milestones. The Company also receives revenues from the incentive programs of search engine

providers, such as Baidu.

       C.      Gridsum’s Initial Public Offering

       50.     On September 21, 2016, the Company filed with the SEC a Form F-1/A

Registration Statement offering 6,521,740 American Depositary Shares of Gridsum (together with

all exhibits and amendments, the “Registration Statement”). The Registration Statement was

declared effective by the SEC on September 22, 2016. The prospectus was subsequently filed with

the SEC on Form 424B4 on September 23, 2016 (collectively with the Registration Statement, the

“Offering Materials”) and offered 6,700,000 ADSs at a price of $13.00 per share. The Offering

Materials stated that the intended use of the IPO proceeds was for working capital and other general

corporate purposes, including technology and infrastructure investments, product development,

and expansion of sales and marketing.

       51.     On September 30, 2016, Gridsum announced that the Underwriter Defendants had

chosen to exercise in full their over-allotments, purchasing an additional 1,005,000 shares. In total,

Gridsum issued and sold 7,705,000 ADSs, reaping net proceeds of approximately $87.1 million.


                                                 13
         Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 14 of 62



        D.     Gridsum Is Subject To SEC And U.S. GAAP Reporting Requirements

        52.    GAAP are a set of principles recognized by the accounting profession as the

standards, rules, and procedures necessary to define accepted accounting practices at a particular

time.

        53.    SEC rules and regulations require that publicly-traded companies include financial

statements that comply with GAAP in their annual filings with the SEC. See Section 13 of the

Exchange Act (15 U.S.C. § 78m); Rule 10-01(d) of Regulation S-X (17 C.F.R. § 210.10-01(d)).

Regulation S-X (17 C.F.R. § 210.4-01(a)(1)) states that financial statements filed with the SEC

that are not prepared in accordance with GAAP are presumed to be misleading.

        E.     Defendants Used Material Misstatements And Omissions In The Offering
               Materials To Sell Gridsum ADSs To The Investing Public

        54.    The Registration Statement provided Gridsum shareholders with summary

consolidated statements of operations data for the six months ended June 30, 2015 and 2016, and

summary consolidated balance sheet data as of June 30, 2016, which was derived from the

Company’s unaudited interim consolidated financial statements.           The unaudited interim

consolidated financial statements were prepared on the same basis as the Company’s audited

consolidated financial statements and included all adjustments, consisting of normal and recurring

adjustments, that the Company considered necessary for a fair statement of its financial position

and operating results for the periods presented.

        55.    The Registration Statement provided in relevant part:

        You should read this Summary Consolidated Financial Data section together with
        our consolidated financial statements and the related notes and “Management’s
        Discussion and Analysis of Financial Condition and Results of Operations”
        included elsewhere in this prospectus. Our consolidated financial statements are
        prepared in accordance with U.S. GAAP. Our historical results are not necessarily
        indicative of results expected for future periods.




                                                   14
         Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 15 of 62




       56.      The Registration Statement provided audited consolidated financial statements for

the years-ended December 31, 2013, 2014, and 2015. For 2015, the audited consolidated financial

statements provided, among other things, the following information: net revenues of $35.3

million; gross profit of $30 million; total operating expenses of $36.9 million; and a net loss of

$7.3 million.    The notes to the consolidated financial statements stated, “The Company’s

consolidated financial statements have been prepared in accordance with U.S. GAAP.”




                                               15
        Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 16 of 62



       57.       The audited consolidated financial statements notes also included the following

regarding Gridsum’s revenues:

       (k) Revenue Recognition

       Revenues are generated from sales of the Company’s marketing automation
       solutions and e-Government and other solutions. The targeted customers for
       marketing automation solutions are enterprise customers and the targeted
       customers for e-Government and other solutions are governmental agencies and
       state-owned entities.

       Revenues are recognized when:

             •   persuasive evidence of an arrangement exists;
             •   the Group’s platform is made available and services have been delivered to
                 the customer;
             •   the fee is fixed or determinable; and
             •   collection is reasonably assured.

       Revenues received from the incentive programs of search engine providers are
       based on factors determined by these providers, such as yearly growth in the
       amount of advertising on the provider’s search engine platform that the Company’s
       customers purchase through its solutions, and other factors selected at the discretion
       of these providers. Revenues are recorded net of value-added taxes and surcharges.

       In accordance with ASC 605-45, Revenue Recognition: Principal Agent
       Considerations, the Company considers several factors in determining whether it
       acts as the principal or as an agent in the arrangement of merchandise sales and
       provision of various related services and thus whether it is appropriate to record the
       revenues and the related cost of sales on a gross basis or record the net amount
       earned as service fees.

       Where customers purchase multiple solutions in a single contract, the Company
       allocates the total consideration to the various elements based on the relative selling
       price method and recognizes revenues as services are rendered. In accordance with
       ASC 605-25, Revenue Recognition-Multiple-Element Arrangements, the
       following hierarchy are followed when determining the appropriate selling price
       for each element: (1) vendor specific objective evidence (“VSOE”), (2) third party
       evidence (“TPE”) and (3) best estimate of selling price (“BESP”). The Company
       recognizes revenues on the elements delivered and defers the recognition of
       revenues for the fair value of the undelivered elements until the remaining
       obligations have been satisfied. Where all of the elements within an arrangement
       are delivered uniformly over the agreement period, revenues are recognized on a
       straight line basis over the contract period.




                                                 16
 Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 17 of 62



Enterprise

The Company generates enterprise revenue primarily by providing marketing
automation solutions including bid management and data analysis solutions to
enterprise customers. The Company earns and records service fee revenues over
the contractual period, in proportion to ad spending or the completion of milestones
that are stipulated in the contracts. In addition, the Company receives revenues
from the incentive programs of search engine providers based on factors determined
by these providers, such as yearly growth in the amount of advertising on the
provider’s search engine platform that the Company’s customers purchase through
its solutions, and other factors selected at the discretion of these providers.
Revenues from these programs are received on both a quarterly and an annual basis
and are calculated in accordance with the Company’s customers’ usage of the
search engine providers.

With respect to the bid management services, the Group considered that: (i) the
search engines are responsible for providing the advertisements service to the
customers; (ii) the Group lacks the latitude to determine the prices charged by the
search engine providers and earns only the fixed service fee from the customers;
(iii) the hosting and maintenance of the advertisements are the responsibilities of
the search engine providers; (iv) the customers have the discretion in choosing the
search engines selection; (v) we receive revenues from incentive programs based
on the search engine providers’ policies. The Group’s responsibility is to manage
the customer’s advertising campaign on the search engines, according to the terms
of the customer contracts so the Group views itself as an agent, and records
revenues related to these services on a net basis.

e-Government and Other

The Company generates revenues by entering into service contracts with
governmental agencies for its e-government solutions, including Law Dissector
solutions for the court systems and other law communities beginning in 2015. The
Company also generates revenues by entering into contracts with state-owned
television stations for its new media solutions, including TV Dissector, Streaming
Dissector and Video Dissector.

(l) Advances from Customers and Deferred Revenues

Upon the entering of contracts, customers pay the contractual balance as
prepayments. The Company allocates the prepayments into advances from
customers and deferred revenues. Advances from customers are the balance of the
advertising campaign spending that would be recognized as cost payable to search
engine providers when advertisements are placed. Deferred revenues are the
revenues to be earned by the Group for services and is recognized as the revenues
according to the prescribed revenue recognition criteria and policies described
above.




                                        17
         Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 18 of 62



       58.    The Registration Statement also stated the following regarding Gridsum’s

revenues:

       Net revenues consist of revenues recognized from customers who used our software
       solutions during the period, including revenues that we receive from the incentive
       programs of search engine providers, less business tax and surcharge. Historically,
       we have increased net revenues through our ability to increase the number of
       customers, retain high quality customers and increase the average customer
       contribution by upselling and cross selling new solutions. We believe this trend
       will continue as more customers adopt our solutions and demand more business
       intelligence to improve their operational efficiency, and as we continue to bring
       more innovative solutions to market and serve our customers.

       59.    The Registration Statement attributed differences between net revenues from 2014

to 2015 as follows:

       Net revenues increased by RMB110.3 million, or 89%, from 2014 to 2015, with
       98% and 38% growth rates in enterprise revenues and e-Government and other
       revenues, respectively. This growth was attributable to increased demand for our
       solutions from new and existing customers. Total customers increased 45% to 307
       customers in 2015 from 211 customers in 2014. Enterprise revenues increased
       RMB103.3 million due to a 48% increase in the number of customers from 163 to
       242 and a 34% increase in average customer contribution from RMB643,503 to
       RMB860,153 (US$129,426). E-Government and other revenues increased
       RMB8.1 million due to an increase in the number of customers from 48 to 65 and
       a slight increase in average customer contribution from RMB444,583 to
       RMB453,338 (US$68,213).

       60.    The Registration Statement also explained the changes in net revenues for the six

months-ended June 30, 2015 and six months-ended June 30, 2016:

       Net revenues increased by RMB63.4 million, or 75%, from the six months ended
       June 30, 2015 to the six months-ended June 30, 2016, with 77% and 66% growth
       rates in enterprise revenues and e-Government and other revenues, respectively.
       This growth was attributable to increased demand for our solutions from both new
       and existing customers.

       61.    The Registration Statement stated the following regarding Gridsum’s expenses:

       Sales and marketing, research and development, and general and administrative
       expenses generally increased sequentially over the periods as we increased our
       headcount to support continued investment in our products. The increase in
       personnel costs was related to increases in headcount, along with higher share-
       based compensation expense. However, research and development expenses were


                                               18
            Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 19 of 62



       slightly lower in the first quarter of 2016 than in the fourth quarter of 2015,
       primarily due to high expenses related to technical and sales conferences in the
       fourth quarter of 2015. General and administrative expenses were lower in the
       second quarter of 2016 than in the first quarter of 2016, primarily due to high travel
       and meeting expenses for business planning in the first quarter of 2016.

       62.      The Registration Statement stated the following with respect to Gridsum’s internal

controls:

       Prior to this offering, we have been a private company with limited accounting
       personnel and other resources with which to address our internal control over
       financial reporting. Our independent registered public accounting firm has not
       conducted an audit of our internal control over financial reporting. However, in the
       course of auditing our consolidated financial statements as of and for the years
       ended December 31, 2013, 2014 and 2015, we and our independent registered
       public accounting firm identified one material weakness and certain other
       deficiencies in our internal control over financial reporting, each as defined in
       the standards established by the Public Company Accounting Oversight Board of
       the United States. A material weakness is a deficiency, or a combination of
       deficiencies, in internal control over financial reporting such that there is a
       reasonable possibility that a material misstatement of our annual or interim
       financial statements will not be prevented or detected on a timely basis.

       The material weakness relates to our lack of sufficient financial reporting and
       accounting personnel with appropriate knowledge of U.S. GAAP and SEC
       reporting requirements to properly address complex accounting issues and to
       prepare and review our consolidated financial statements and related disclosures in
       accordance with U.S. GAAP and SEC financial reporting requirements.

       We have taken initiatives to improve our internal control over financial reporting
       to address the material weakness that has been identified, including: hiring an
       additional senior financial reporting manager, an internal control manager, and
       three financial analysts with experience in U.S. GAAP accounting and SEC
       reporting to lead accounting and financial reporting matters; designating more
       resources to improve the period-end closing procedures for financial statements
       and relevant disclosures preparation; and taking steps to establish an audit
       committee prior to completion of this offering, with members who have an
       appropriate level of financial expertise to oversee our accounting and financial
       reporting processes as well as our external and internal audits.

       We have also taken other steps to strengthen our internal control over financial
       reporting, including preparing a contracts tracking database, formalizing a set
       of comprehensive U.S. GAAP accounting manuals, establishing an internal audit
       function, continuing to hire qualified professionals with sufficient U.S. GAAP
       accounting and SEC reporting experience, providing relevant training to our
       accounting personnel and upgrading our financial reporting system to


                                                19
         Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 20 of 62



        streamline monthly and year-end closings and integrate financial and operating
        reporting systems.

        63.     The statements in ¶¶ 55-62 were materially false and misleading when made

because as more fully detailed immediately below: (i) Gridsum’s material weaknesses over

internal controls extended beyond the “lack of sufficient financial reporting and accounting

personnel;” (ii) Gridsum was not addressing issues with its financial reporting raised by its auditor;

(iii) Gridsum’s material weaknesses had already caused the Company to issue materially false and

misleading financial reports; (iv) as admitted by the Company in its April 23, 2018 press release,

PricewaterhouseCoopers Zhong Tian LLP (“PwC”) had previously raised with the Company

issues relating to revenue recognition, cash flow, cost, expense items, and their underlying

documentation, and as later stated, the Audit Committee’s investigation includes the 2015 financial

statements; (v) consequently, Gridsum’s financial statements were inaccurate and misleading, and

did not fairly present, in all material respects, the financial condition and results of operations of

the Company; and (vi) as a result of the foregoing, Gridsum’s public statements were materially

false and misleading at all relevant times.

        F.      The Truth Is Revealed

        64.     On April 23, 2018, Gridsum issued a press release, attached as Exhibit 99.1 to a

Form 6-K filed with the SEC, signed by Zhang, titled “Gridsum Reports Suspension of Audit

Report on Financial Statements,” announcing that its “audit report for the Company’s financial

statements for the year ended December 31, 2016 should no longer be relied upon.” The press

release further stated, in relevant part:

        BEIJING, April 23, 2018 — Gridsum Holding Inc. (“Gridsum” or “Company”)
        (NASDAQ: GSUM), a leading provider of cloud-based big-data analytics and
        artificial intelligence (“AI”) solutions in China, today reported that on April 20,
        2018, PricewaterhouseCoopers Zhong Tian LLP (“PwC”), the Company’s
        independent registered public accounting firm, notified the Company’s Board of
        Directors and Audit Committee that PwC’s audit report for the Company’s


                                                 20
         Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 21 of 62



       financial statements for the year ended December 31, 2016 should no longer be
       relied upon. Therefore, investors should not rely on that audit opinion.

       In its letter, dated April 16, 2018 (“PwC Letter”), PwC informed the Company of
       certain issues it had identified in conducting its audit of the Company’s financial
       results for the year ended December 31, 2017. Those issues relate to certain
       revenue recognition, cash flow, cost, expense items, and their underlying
       documentation which PwC had previously raised with the Company. Of the items
       specifically identified in the PwC Letter, the Company estimates a 2016 revenue
       impact of approximately RMB 2 million and a 2016 expense impact of
       approximately RMB 6 million. There can be no assurance that the Company or
       PwC will not identify more items as the Company finalizes the review. The Audit
       Committee Chairman and the Company’s Co-Chief Financial Officer have
       discussed the topics covered by the PwC Letter with representatives of PwC. The
       Company’s Audit Committee is fully investigating these issues with assistance
       from external legal and accounting advisors and is working diligently toward an
       expeditious conclusion of the investigation. The Company undertakes no
       obligation to update its disclosures on this topic until the Audit Committee
       investigation is complete. Because PwC will not be in a position to issue reports
       on the Company’s financial statements until the Audit Committee completes its
       review and PwC is satisfied that any outstanding issues have been satisfactorily
       addressed, the Company’s 20-F filing will be delayed until such audit is
       completed.

       Mr. Guosheng Qi, Chief Executive Officer of Gridsum, commented, “For many
       years, starting well before our IPO, we have been committed to transparency and
       good corporate governance and remain so. When we became aware of certain
       accounting issues, we immediately took measures to address this situation. Our
       Audit Committee started an investigation and appointed a respected global law firm
       to conduct that review with the assistance of ‘big four’ forensic accounting
       specialists. This work is still ongoing. I have full confidence in the integrity and
       professionalism of all parties involved and we hope to report our results as soon as
       practicable after that work concludes. Meanwhile, we continue to make good
       progress in our efforts to grow the Company and expand our product range and
       client base. Our fundamentals and business prospects remain robust, and we look
       forward to continuing to work toward increasing shareholder value.”

       65.    On this news, Gridsum ADSs declined $1.17 per share, or 16.04%, to close at $6.12

on April 23, 2018 on unusually heavy trading volume of over 7.4 million shares. Intra-day trading

on April 23, 2018 reached a share price low of $3.68, a 49% decrease from the share price low on

April 20, 2018. Gridsum’s ADSs continued to decline over the next few days as a result of the

disclosure, dropping another 10% on April 24, 2018, and $2.27, or 31.14% from its closing price



                                               21
         Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 22 of 62



per share on April 20, 2018 to its closing price per share on April 26, 2018. The Company’s share

price has not returned to its April 20, 2018 closing price since.

G.     Post-Class Period Events

       66.     On April 30, 2018, the Company filed a Form 12b-25 with the SEC, signed by

Zhang, stating that Gridsum’s annual report on Form 20-F for the year-ended December 31, 2017

could not be filed in a timely manner “due to delays associated with certain issues identified in the

course of the audit of the registrant’s annual financial statements for the year ended December 31,

2017 and the investigation of such issues by the registrant’s audit committee.”

       67.     On the same day, Gridsum issued a press release, attached as Exhibit 99.1 to a Form

6-K filed with the SEC, signed by Zhang, titled “Gridsum Receives NASDAQ Notice Relating to

Late Filing of Annual Report on Form 20-F,” stating in relevant part:

       BEIJING, April 30, 2018 — Gridsum Holding Inc. (“Gridsum” or “Company”)
       (NASDAQ: GSUM), a leading provider of cloud-based big-data analytics and
       artificial intelligence (“AI”) solutions in China, today reported that it has received
       a letter from the Listing Qualifications Department of The Nasdaq Stock Market
       (“Nasdaq”), dated April 27, 2018 (“Nasdaq Letter”), notifying the Company that
       it is not in compliance with the requirements for continued listing under Nasdaq
       Listing Rule 5250(c)(1), because it is unable to timely file its annual report on
       Form 20-F for the year ended December 31, 2017 (“2017 Annual Report”).

       Under Nasdaq Listing Rules, the Company has 60 calendar days from the date
       of the Nasdaq Letter to submit a plan as to how it plans to regain compliance with
       Nasdaq’s continued listing requirements (“Compliance Plan”). If Nasdaq
       accepts the Company’s Compliance Plan, Nasdaq may grant the Company an
       exception of up to 180 calendar days from the due date of the 2017 Annual Report,
       or until October 29, 2018, to regain compliance. If Nasdaq does not accept the
       Compliance Plan, the Company will have the opportunity to appeal that decision to
       a Nasdaq Hearings Panel. The Company intends to file submit its Compliance Plan
       within the prescribed 60-day period, and, if Nasdaq grants the exception, to file its
       2017 Annual Report within the permitted period.

       68.     The next day, May 1, 2018, the Company issued a press release, attached as Exhibit

99.1 to a Form 6-K filed with the SEC, titled “Gridsum Announces Proposed Investment from

FutureX Capital,” announcing that the Company had entered into a convertible note purchase


                                                 22
         Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 23 of 62



agreement (the “Note”) with FutureX Innovation SPC, an affiliate of FutureX Capital Limited.

Pursuant to the Note, FutureX would purchase a convertible note with a principal value of $40

million, convertible into Class B ordinary shares at a conversion price of $6.50 per share, a 21.5%

premium to Gridsum’s closing price on April 27, 2018. The Note term was 18 months bearing

interest at 2.80% per annum. It was announced on May 7, 2018 that the investment was complete.

       69.     On May 8, 2018, Gridsum issued a press release, attached as Exhibit 99.1 to a Form

6-K filed with the SEC, titled “Gridsum Announces Receipt of Preliminary Non-Binding

Proposal,” announcing receipt of a preliminary proposal letter from FutureX Capital Limited

proposing to acquire all outstanding shares of the Company for $8.70 per ADS in a going private

transaction. In a press release issued by the Company on May 11, 2018, Gridsum informed

investors that the Company’s Board had formed a special committee comprised of Defendants

Schloss, Gao, and Melcher to evaluate the proposal. To date, the Company has not provided any

further information to investors regarding the proposal.

       70.     On June 28, 2018, the Company filed a Form 6-K with the SEC announcing the

dismissal of PwC as the independent registered public accounting firm for Gridsum, as

recommended by the Audit Committee and approved by the Board.

       71.     On August 29, 2018, Gridsum issued a press release, attached as Exhibit 99.1 to a

Form 6-K filed with the SEC, signed by Zhang, titled “Gridsum Granted Extension by Nasdaq to

Regain Compliance,” announcing Nasdaq’s extension of time to regain compliance “provided that

the Company files its annual report on Form 20-F for the year ended December 31, 2017 (“2017

Annual Report”) by October 29, 2018, and provides the Nasdaq staff with an update on the Audit

Committee’s internal investigation on or before September 28, 2018.” Gridsum affirmatively

stated, “The Company expects to satisfy” these requirements.




                                                23
         Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 24 of 62



       72.     Gridsum did not satisfy Nasdaq’s requirements and filed nothing on October 29,

2018. On October 31, 2018, the Company issued a press release, attached as Exhibit 99.1 to a

Form 6-K filed with the SEC, signed by Zhang, titled “Gridsum Announces Receipt of Nasdaq

Staff Determination Letter and Intent to Request Hearing,” announcing that it had received a letter

from Nasdaq stating that the Company’s ADSs are subject to delisting, stating in relevant part:

       BEIJING, October 31, 2018 — Gridsum Holding Inc. (“Gridsum” or “Company”)
       (Nasdaq: GSUM), announced that it received a letter from the Staff of the Listing
       Qualifications Department of the Nasdaq Stock Market (“Nasdaq”) notifying the
       Company that since it remains delinquent in filing its Annual Report on Form 20-
       F for the fiscal year ended December 31, 2017 (the “2017 Annual Report”), it has
       not regained compliance with Nasdaq Listing Rule 5250(c)(1) (the “Rule”), which
       requires timely filing of periodic reports with the Securities and Exchange
       Commission (“SEC”). Previously, Nasdaq granted the Company an extension until
       October 29, 2018 to file all delinquent periodic reports. As described in the letter,
       as a result of the continued delinquency, the Company’s American depositary
       shares are subject to delisting unless the Company timely requests a hearing
       before a Nasdaq Hearings Panel (“Panel”).

       The Company intends to timely request a hearing before the Panel to present its
       plan for regaining compliance with the Rule and request continued listing pending
       its return to compliance. The hearing request automatically stays the delisting for
       a period of 15 calendar days from the date of the deadline to request a hearing. The
       Company will present information to the Panel, which will make a decision based
       on the plan for regaining compliance and the Company’s presentation, whether to
       grant the Company an extension of time within which to regain compliance with
       the Rule for a period of up to 360 days from the original due date of the Company’s
       first late filing.

       The Company recently concluded its audit committee investigation, announced
       on April 23, 2018. The Company has made significant progress in implementing,
       and continues to action, a number of remedial steps to bolster substantially its
       financial controls and contract management processes as recommended by the
       audit committee. The Company continues to make significant progress in
       working with its independent auditors to finalize its audited financial statements
       as of and for the years ended December 31, 2015, 2016 and 2017.

       73.     On November 13, 2018, Gridsum issued a press release, attached as Exhibit 99.1 to

a Form 6-K filed with the SEC, signed by Zhang, titled “Gridsum Announces Nasdaq Hearing

Date,” announcing the scheduling of the Company’s hearing before the Panel for December 13,



                                                24
         Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 25 of 62



2018 when the Company plans to request the continued listing of the Company’s securities on

Nasdaq. According to the press release, Nasdaq “has indicated that the Panel will issue its

determination regarding the Company’s listing status likely within 30 days of the hearing.” The

Company stated that it “expects to receive a separate determination from the Panel regarding the

Company’s request for a further extension of the stay - at least pending the ultimate conclusion of

the hearing process - prior to November 21, 2018.” The Company stated again that it “continues

to make significant progress in working with its independent auditors to finalize its audited

financial statements as of and for the years ended December 31, 2015, 2016 and 2017.”

       74.     On November 23, 2018, Gridsum issued yet another press release, attached as

Exhibit 99.1 to a Form 6-K filed with the SEC, signed by Zhang, titled “Gridsum Announces

Nasdaq Stay Request Granted,” announcing the “stay of any suspension action by Nasdaq pending

the issuance of the Panel’s determination regarding the Company’s listing status following the

hearing [on December 13, 2018].” And again, for the third time, the Company stated that it

“continues to make significant progress in working with its independent auditors to finalize its

audited financial statements as of and for the years ended December 31, 2015, 2016 and 2017.”

       75.     Although the Audit Committee has completed its internal investigation as of

October 31, 2018, if not before, as of the date of the Amended Complaint, almost one month later,

the Gridsum Defendants have failed to inform investors of those results and have put the Company

at risk of delisting from Nasdaq.

V.     ADDITIONAL ALLEGATIONS APPLICABLE ONLY TO THE EXCHANGE
       ACT CLAIMS

       76.     The additional allegations contained in ¶¶ 77-114 below are made with respect to

Plaintiffs’ claims under Sections 10(b) and 20(a) of the Exchange Act only. Plaintiffs disclaim




                                                25
           Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 26 of 62



any reliance upon these allegations or incorporation of these allegations in the Securities Act

claims.

          77.       Gridsum and the Individual Defendants, with the exception of Sarathy, are makers

of the statements contained in the Registration Statement because Gridsum is the issuer of the

statements and each of the Individual Defendants signed his name to those statements, indicating

that he was a maker thereof.

          A.        Additional Materially False And Misleading Misrepresentations And
                    Omissions

          78.       On November 21, 2016, Gridsum issued a press release announcing its third quarter

2016 financial results, stating in relevant part:

          Third Quarter 2016 Financial Highlights

                •   Net revenues increased by 69.8% to RMB98.7 million (US$14.8 million)
                    from RMB58.1 million in the comparable period in 2015, driven by 63.1%
                    growth in enterprise revenues and 129.0% increase in e-Government and
                    other revenues.
                •   Gross margin expanded by 389 bps to 88.2% from the previous year.
                •   Operating loss declined to RMB15.4 million (US$2.3 million) from the
                    previous year.

          “We are very excited to report solid revenue and business growth for our first time
          as a NASDAQ listed company,” stated Mr. Guosheng Qi, Chief Executive Officer
          of Gridsum. “Our revenues grew a solid 69.8% year over year as we witnessed
          rapidly growing demand for our business solutions across the board. Increasingly,
          we see customers in China recognizing the benefits of making data-driven
          decisions, which is driving strong demand for our software from both new and
          existing customers. We are encouraged by the steady development of our business,
          based on our proprietary cloud-based SaaS platform, the Gridsum Big Data
          Platform, and we are excited about the opportunities ahead of us. We are also proud
          to announce significant progress in our strategic longer term initiatives. Leveraging
          on our proprietary platform as well as capitalizing on the market void for world-
          class localized solutions tailored for China businesses, we have moved to live client
          beta testing for our new cloud-based SaaS CRM solution which we aim to roll out
          in late 2017. Given the dramatic growth in demand for such scalable big data
          analytic solutions, coupled with a successful IPO on NASDAQ, we believe that
          Gridsum is well positioned to seize these dynamic secular trends and generate
          significant shareholder value going forward.”



                                                    26
         Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 27 of 62



       Mr. Michael Zhang, Chief Financial Officer of the Company, commented, “Driven
       by strong top-line growth during the third quarter, we expanded our margin
       performance and improved bottom line year over year. Thanks to a favorable sales
       mix, gross margin expanded by 389 bps to 88.2% and operating loss declined
       significantly to RMB15.4 million from one year ago. By continuing to focus on
       leveraging our brand, scale and industry leadership in China, we anticipate
       improved top line growth and operating leverage as our proprietary cloud platform
       continues to attract new customers and drive revenue growth going forward.”

                                          *      *       *

       COST OF REVENUES: Cost of revenues increased by RMB2.5 million to
       RMB11.7 million (US$1.8 million), or 27.8%, from the comparable period in 2015.
       The increase was a result of a RMB1.4 million increase in cost of customer service
       consultants, and a RMB1.1 million increase in bandwidth costs and overhead
       allocation.

                                          *      *       *

       OPERATING EXPENSES: Total operating expenses for the third quarter of 2016
       increased by 47.4% to RMB102.5 million (US$15.4 million), from RMB69.5
       million in the comparable period in 2015. As a percentage of net revenues,
       operating expenses were 103.8%, compared with 119.6% in the comparable period
       in 2015, thanks to improving operating leverage as revenue grew steadily.

                                          *      *       *

       NET LOSS: Net loss attributable to Gridsum’s ordinary shareholders for the third
       quarter of 2016 was RMB24.6 million (US$3.7 million), which decreased from
       RMB29.0 million in the comparable period in 2015.

                                          *      *       *

       NET LOSS PER ADS: Net loss per ADS for the third quarter of 2016 was
       RMB2.36 (US$0.35).

       79.     The statements in ¶ 78 were materially false and misleading when made because

they misrepresented and/or failed to disclose the following adverse facts pertaining to the

Company’s business, operations, and financial results, which were known to the Individual

Defendants or recklessly disregarded by them. Specifically, the Gridsum Defendants made false

and/or misleading statements and/or failed to disclose that: (i) Gridsum lacked effective internal

control over financial reporting; (ii) Gridsum was not addressing issues with its financial reporting



                                                 27
         Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 28 of 62



raised by its auditor; (iii) Gridsum’s material weaknesses had already caused the Company to issue

materially false and misleading financial reports; (iv) as admitted by the Company in its April 23,

2018 press release, PwC had previously raised with the Company issues relating to revenue

recognition, cash flow, cost, expense items, and their underlying documentation and estimates a

2016 revenue impact of approximately RMB 2 million and a 2016 expense impact of

approximately RMB 6 million; (v) consequently, Gridsum’s financial statements were inaccurate

and misleading, and did not fairly present, in all material respects, the financial condition and

results of operations of the Company; and (vi) as a result of the foregoing, Gridsum’s public

statements were materially false and misleading at all relevant times.

       80.       On March 15, 2017, the Company issued a press release titled “Gridsum Reports

Unaudited Fourth Quarter and Full Year 2016 Financial Results,” stating in relevant part:

       Fourth Quarter 2016 Financial Highlights

             •   Net revenues increased by 66.7% to RMB153.5 million (US$22.1 million)
                 from RMB92.1 million in the comparable period in 2015, driven by 62.7%
                 growth in Enterprise revenues and 116.4% increase in e-Government and
                 other revenues.
             •   Gross profit increased by 70.0% to RMB131.7 million (US$19.0 million)
                 from RMB77.5 million in the comparable period in 2015.
             •   Income from operations increased by 133.2% to RMB7.3 million (US$1.0
                 million) from RMB3.1 million in the comparable period in 2015.

       Full Year 2016 Financial Highlights

             •   Net revenues increased by 70.4% to RMB400.3 million (US$57.6 million)
                 from RMB234.8 million in the prior year, driven by 68.1% growth in
                 Enterprise revenues and 101.6% increase in e-Government and other
                 revenues.
             •   Gross profit increased by 73.7% to RMB346.8 million (US$49.9 million)
                 from RMB199.6 million in the prior year.
             •   Loss from operations narrowed by 19.5% to RMB36.8 million (US$5.3
                 million) from RMB45.7 million in the prior year.

       “We are delighted to report another quarter of solid growth in both our financial
       and operating performance,” stated Mr. Guosheng Qi, Chief Executive Officer of
       Gridsum. “Our topline continued to witness significant momentum in the quarter


                                                28
 Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 29 of 62



with revenues exceeding our expectations. This strong performance was driven by
both new customer wins as well as an increase in average revenue per customer. In
2016, we had 395 total customers, representing a 28.7% year-over-year increase.
Additionally, average revenue per customer increased by 35.5% year over year to
RMB1.0 million. These solid metrics demonstrate that our innovative DNA is a
core component of our success, and our commitment to strengthen our R&D
capabilities remains robust.

                                *       *      *

Mr. Michael Zhang, Chief Financial Officer of the Company, commented, “Driven
by a 62.7% increase in Enterprise revenues and a 116.4% increase in e-Government
and other revenues, our net revenues experienced solid growth of 66.7% year over
year in the fourth quarter. Meanwhile, our 2016 full year revenues increased by
70.4% year over year. As our business grows, we will continue to invest to further
strengthen our portfolio of products and the robustness of those products, as well
as to broaden Gridsum’s market visibility with targeted investment into sales and
marketing to fuel our continued growth. We will also continue to expand into new
markets that possess significant growth potential and believe we are well
positioned, with the right strategy, to capitalize on this dynamic growth momentum
and further fortify our position as China’s leading cloud-based data analytics and
enterprise SaaS provider.”

Fourth Quarter 2016 Financial Results

                                *       *      *

COST OF REVENUES: Cost of revenues were RMB21.8 million (US$3.1
million), as compared with RMB14.6 million in the comparable period in 2015,
mainly due to a RMB12.0 million increase in cost of software optimization
services. The increase primarily reflects the increase in total revenues and the
Company’s incremental investment in data security as a result of an increasing
number of customers in the juridical system which have very high standards for the
security of sensitive data.

                                *       *      *

OPERATING EXPENSES: Total operating expenses for the fourth quarter of
2016 were RMB124.4 million (US$17.9 million), as compared with RMB74.3
million in the comparable period in 2015. As a percentage of net revenues,
operating expenses were 81.1%, as compared with 80.8% in the comparable period
in 2015, primarily due to the increased sales and marketing expenses and research
and development expenses.

                                *       *      *

NET   LOSS  ATTRIBUTABLE            TO      GRIDSUM’S        ORDINARY
SHAREHOLDERS: Net loss attributable to Gridsum’s ordinary shareholders for


                                       29
 Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 30 of 62



the fourth quarter of 2016 was RMB 23.4 million (US$3.4 million), as compared
with RMB11.3 million in the comparable period in 2015. The increase was
primarily due to a RMB23.7 million increase in income tax expenses and partially
offset by the increase of income from operations.

                                *       *      *

NET LOSS PER ADS ATTRIBUTABLE TO GRIDSUM’S ORDINARY
SHAREHOLDERS: Net loss per ADS attributable to Gridsum’s ordinary
shareholders for the fourth quarter of 2016 narrowed by 30.1% to RMB0.79
(US$0.11), as compared with RMB1.13 in the comparable period in 2015.

                                *       *      *

Full Year 2016 Financial Results

                                *       *      *

COST OF REVENUES: Cost of revenues were RMB53.5 million (US$7.7
million) in the full year of 2016, as compared with RMB35.2 million in the prior
year. The increase was a result of a RMB14.7 million increase in the cost of
software optimization services, a RMB3.6 million increase in cost of customer
service consultants, and increased overhead allocation. The increase primarily
reflects the Company’s incremental investment to enhance its data security
capability.

                                *       *      *

OPERATING EXPENSES: Total operating expenses for the full year of 2016
were RMB383.5 million (US$55.2 million), as compared with RMB245.3 million
in the prior year. As a percentage of net revenues, operating expenses declined to
95.8% from 104.4% in the prior year.

                                *       *      *

NET       LOSS      ATTRIBUTABLE        TO     GRIDSUM’S          ORDINARY
SHAREHOLDERS: Net loss attributable to Gridsum’s ordinary shareholders for
the full year of 2016 was RMB97.4 million (US$14.0 million), as compared with
RMB85.2 million in the prior year.

                                *       *      *

NET LOSS PER ADS ATTRIBUTABLE TO GRIDSUM’S ORDINARY
SHAREHOLDERS: Net loss per ADS attributable to Gridsum’s ordinary
shareholders for the full year of 2016 narrowed by 24.1% to RMB6.47 (US$0.93),
as compared with RMB8.52 in the prior year.




                                       30
         Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 31 of 62



       81.     On April 27, 2017, Gridsum filed its 2016 Form 20-F with the SEC, announcing

the Company’s financial and operating results for the quarter and fiscal year-ended December 31,

2016. For fiscal year 2016, Gridsum reported a net loss attributable to Gridsum shareholders of

$14 million, or $0.93 per diluted share, on net revenue of $57.65 million, compared to a net loss

attributable to Gridsum shareholders of $12.82 million, or $1.28 per diluted share, on net revenue

of $35.34 million for fiscal year 2015. The Company also reported fiscal year 2016 gross profit

of $49.9 million and operating expenses of $55.2 million.

       82.     In the 2016 Form 20-F, the Company stated in relevant part:

       Our discussion and analysis of our financial condition and results of operations
       are based upon our consolidated financial statements, which have been prepared
       in accordance with U.S. GAAP, appearing elsewhere in this annual report. The
       preparation of these consolidated financial statements requires us to make
       estimates, judgments and assumptions that affect the reported amounts of assets,
       liabilities, revenues, expenses and related disclosure of contingent assets and
       liabilities. We evaluate these estimates, judgments and assumptions on an ongoing
       basis for taxes.

       Our estimates are based on historical experience and various other assumptions that
       we believe to be reasonable under the circumstances. These estimates form the
       basis for our judgments about the carrying values of assets and liabilities that are
       not readily apparent from other sources. Actual results may differ materially from
       such estimates under different assumptions or conditions.

       83.     Gridsum also explained the following in the 2016 Form 20-F regarding revenues:

       Net Revenues

       Net revenues consist of revenues recognized from customers who used our software
       solutions during the period, including revenues that we receive from the incentive
       programs of search engine providers, less business tax and surcharge. Historically,
       we have increased net revenues through our ability to increase the number of
       customers, retain high quality customers and increase the average customer
       contribution by upselling and cross selling new solutions. We believe this trend
       will continue as more customers adopt our solutions and demand more business
       intelligence to improve their operational efficiency, and as we continue to bring
       more innovative solutions to market and serve our customers.

                                        *       *      *



                                               31
 Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 32 of 62



(l) Revenue Recognition

Revenues are generated from sales of the Company’s marketing automation
solutions and e-Government and other solutions. The targeted customers for
marketing automation solutions are enterprise customers and the targeted
customers for e-Government and other solutions are governmental agencies and
state-owned entities.

Revenues are recognized when:

   •   persuasive evidence of an arrangement exists;
   •   the Group’s platform is made available and services have been delivered to
       the customer;
   •   the fee is fixed or determinable; and
   •   collection is reasonably assured.

Revenues received from the incentive programs of search engine providers are
based on factors determined by these providers, such as yearly growth in the
amount of advertising on the provider’s search engine platform that the Company’s
customers purchase through its solutions, and other factors selected at the discretion
of these providers. Revenues are recorded net of value-added taxes and surcharges.

In accordance with ASC 605-45, Revenue Recognition: Principal Agent
Considerations, the Company considers several factors in determining whether it
acts as the principal or as an agent in the arrangement of merchandise sales and
provision of various related services and thus whether it is appropriate to record the
revenues and the related cost of sales on a gross basis or record the net amount
earned as service fees.

Where customers purchase multiple solutions in a single contract, the Company
allocates the total consideration to the various elements based on the relative selling
price method and recognizes revenues as services are rendered. In accordance with
ASC 605-25, Revenue Recognition-Multiple-Element Arrangements, the
following hierarchy are followed when determining the appropriate selling price
for each element: (1) vendor specific objective evidence (“VSOE”), (2) third party
evidence (“TPE”) and (3) best estimate of selling price (“BESP”). The Company
recognizes revenues on the elements delivered and defers the recognition of
revenues for the fair value of the undelivered elements until the remaining
obligations have been satisfied. Where all of the elements within an arrangement
are delivered uniformly over the agreement period, revenues are recognized on a
straight line basis over the contract period.

Enterprise

The Company generates enterprise revenue primarily by providing marketing
automation solutions including bid management and data analysis solutions to
enterprise customers. The Company earns and records service fee revenues over


                                          32
 Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 33 of 62



the contractual period, in proportion to ad spending or the completion of milestones
that are stipulated in the contracts. In addition, the Company receives revenues
from the incentive programs of search engine providers based on factors determined
by these providers, such as yearly growth in the amount of advertising on the
provider’s search engine platform that the Company’s customers purchase through
its solutions, and other factors selected at the discretion of these providers.
Revenues from these programs are received on both a quarterly and an annual basis
and are calculated in accordance with the Company’s customers’ usage of the
search engine providers.

With respect to the bid management services, the Group considered that: (i) the
search engines are responsible for providing the advertisements service to the
customers; (ii) the Group lacks the latitude to determine the prices charged by the
search engine providers and earns only the fixed service fee from the customers;
(iii) the hosting and maintenance of the advertisements are the responsibilities of
the search engine providers; (iv) the customers have the discretion in choosing the
search engines selection; (v) we receive revenues from incentive programs based
on the search engine providers’ policies. The Group’s responsibility is to manage
the customer’s advertising campaign on the search engines, according to the terms
of the customer contracts so the Group views itself as an agent, and records
revenues related to these services on a net basis.

e-Government and Other

The Company generates revenues by entering into service contracts with
governmental agencies for its e-government solutions, including Law Dissector
solutions for the court systems and other law communities beginning in 2015. The
Company also generates revenues by entering into contracts with state-owned
television stations for its new media solutions, including TV Dissector, Streaming
Dissector and Video Dissector.

(m) Advances from Customers and Deferred Revenues

Upon the entering of contracts, customers pay the contractual balance as
prepayments. The Company allocates the prepayments into advances from
customers and deferred revenues. Advances from customers are the balance of the
advertising campaign spending that would be recognized as the cost payable to
search engine providers when advertisements are placed. Deferred revenues are
the revenues to be earned by the Group for services and is recognized as revenue
according to the prescribed revenue recognition criteria and policies described
above.

(n) Cost of Revenues

Cost of revenues primarily consists of costs related to hosting the Company’s
cloud-based platform, providing implementation and ongoing customer support,
data communications expenses, salaries and benefits of operations and support



                                        33
         Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 34 of 62



       personnel, costs associated with website development activities, allocated overhead
       and property and equipment depreciation.

       84.       With regards to the Company’s internal controls, the 2016 Form 20-F stated in

relevant part:

       Internal Control over Financial Reporting

       Prior to our initial public offering in September 2016, we were a private company
       with limited accounting personnel and other resources with which to address our
       internal controls. Our independent registered public accounting firm has not
       conducted an audit of our internal control over financial reporting. In the course of
       auditing our consolidated financial statements, we and our independent registered
       public accounting firm identified two material weaknesses and certain other control
       deficiencies in our internal controls, each as defined in the standards established by
       U.S. Public Company Accounting Oversight Board, in our internal control over
       financial reporting as of December 31, 2016. A material weakness is a deficiency,
       or combination of deficiencies, in internal controls, such that there is a reasonable
       possibility that a material misstatement of our annual or interim financial statements
       will not be prevented or detected on a timely basis.

       The two material weaknesses relate to: (1) our lack of sufficient financial reporting
       and accounting personnel with appropriate knowledge of U.S. GAAP and the SEC
       reporting requirements to properly address complex accounting issues and to
       prepare and review our financial statements and related disclosures in accordance
       with U.S. GAAP and SEC financial reporting requirements; and (2) the lack of
       sufficient written policies and procedures for capturing certain services received
       before contracts were signed to timely record the related expenses in the financial
       statements.

       We have taken initiatives to improve our internal control over financial reporting
       to address the material weaknesses and certain other control deficiencies that
       have been identified, including: hiring a Co-Chief Financial Officer, a financial
       analyst with experience in U.S. GAAP accounting and SEC reporting; hiring two
       internal control supervisors to enhance the internal audit function; established
       an audit committee after our initial public offering, with members who have an
       appropriate level of financial expertise to oversee our accounting and financial
       reporting processes as well as our external and internal audits; and we engaged
       an external consulting firm to assist us to assess Sarbanes-Oxley compliance
       readiness and improve overall internal controls.

       We have also taken other steps to strengthen our internal control over financial
       reporting, including preparing a contracts tracking database, continuing to hire
       qualified professionals with sufficient U.S. GAAP accounting and SEC reporting
       experience, providing relevant training to our accounting personnel and



                                                34
         Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 35 of 62



       upgrading our financial reporting system to streamline monthly and year-end
       closings and integrate financial and operating reporting systems.

                                          *       *       *

       Changes in Internal Control over Financial Reporting

       Except for the matters described above to improve our internal control over
       financial reporting, there were no changes in our internal control over financial
       reporting that occurred during the period covered by this annual report on Form
       20-F that have materially affected, or are reasonably likely to materially affect,
       our internal control over financial reporting.

       85.     The 2016 Form 20-F contained signed certifications pursuant to SOX by Qi, Zhang,

and Sarathy, stating, in relevant part, that the information contained in the 2016 Form 20-F “fairly

presents, in all material respects, the financial condition and results of operations of the Company.”

       86.     The statements in ¶¶ 80-85 were materially false and misleading when made

because they misrepresented and/or failed to disclose the following adverse facts pertaining to the

Company’s business, operations, and financial results, which were known to the Individual

Defendants or recklessly disregarded by them. Specifically, the Gridsum Defendants made false

and/or misleading statements and/or failed to disclose that: (i) Gridsum’s material weaknesses

over internal controls extended beyond the “lack of sufficient financial reporting and accounting

personnel” and “lack of sufficient written policies;” (ii) Gridsum was not addressing issues with

its financial reporting raised by its auditor; (iii) Gridsum’s material weaknesses had already caused

the Company to issue materially false and misleading financial reports; (iv) as admitted by the

Company in its April 23, 2018 press release, PwC had previously raised with the Company issues

relating to revenue recognition, cash flow, cost, expense items, and their underlying documentation

and estimates a 2016 revenue impact of approximately RMB 2 million and a 2016 expense impact

of approximately RMB 6 million; (v) consequently, Gridsum’s financial statements were

inaccurate and misleading, and did not fairly present, in all material respects, the financial



                                                 35
         Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 36 of 62



condition and results of operations of the Company; and (vi) as a result of the foregoing, Gridsum’s

public statements were materially false and misleading at all relevant times.

       87.       On May 25, 2017, Gridsum issued a press release, filed as Exhibit 99.1 to a Form

6-K with the SEC on May 26, 2017, signed by Zhang, titled “Gridsum Reports Unaudited First

Quarter 2017 Financial Results.” The press release stated in relevant part:

       First Quarter 2017 Financial Highlights

             •   Net revenues increased by 57.3% to RMB100.6 million (US$14.6 million)
                 from RMB64.0 million in the comparable period in 2016, driven by 51.5%
                 growth in Enterprise revenues and a 112.4% increase in e-Government and
                 other revenues.
             •   Gross profit increased by 64.6% to RMB90.0 million (US$13.1 million)
                 from RMB54.7 million in the comparable period in 2016.

       “The first quarter of 2017 was another solid quarter with robust financial and
       operating results,” stated Mr. Guosheng Qi, Chief Executive Officer of Gridsum.
       “We are pleased to see our topline continue its strong growth momentum, primarily
       driven by solid customer base expansion, which we target to grow by 30-40% in
       2017, and a steady increase in Average Revenue Per User (“ARPU”).

                                         *       *       *

       Mr. Michael Zhang, Chief Financial Officer of the Company, commented, “In the
       first quarter of 2017, our net revenues increased by 57.3% year over year to
       RMB100.6 million, driven by a solid 51.5% increase in our Enterprise revenues
       and 112.4% increase in e-Government and other revenues. The significant growth
       of our e-Government and other business was primarily driven by the better-than
       expected performance in all the three revenue streams of e-Government, new media
       and legal services with legal services, in particular, exhibiting exceptional growth.
       To fuel further topline growth, we will leverage our superior sales efficiency and
       continue our targeted investment in sales and marketing to broaden our market
       visibility. R&D will remain another key area of focused investment to strengthen
       our technology leadership and drive expansion into new products and services.”

       First Quarter 2017 Financial Results

                                         *       *       *

       COST OF REVENUES: Cost of revenues were RMB10.6 million (US$1.5
       million), as compared with RMB9.3 million in the comparable period in 2016. The
       increase was primarily due to the RMB2.6 million increased cost of technical
       service fee, which was in line with total revenues growth.


                                                36
        Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 37 of 62



                                        *       *      *

       OPERATING EXPENSES: Total operating expenses for the first quarter of 2017
       were RMB139.0 million (US$20.2 million), as compared with RMB76.3 million in
       the comparable period in 2016. As a percentage of net revenues, operating
       expenses were 138.2%, as compared with 119.3% in the comparable period in
       2016, primarily due to the increased sales and marketing expenses and research and
       development expenses.

                                        *       *      *

       LOSS FROM OPERATIONS: Loss from operations for the first quarter of 2017
       was RMB49.0 million (US$7.1 million), as compared with RMB21.6 million in the
       comparable period in 2016.

       NET        LOSS       ATTRIBUTABLE         TO     GRIDSUM’S          ORDINARY
       SHAREHOLDERS: Net loss attributable to Gridsum’s ordinary shareholders for
       the first quarter of 2017 was RMB57.2 million (US$8.3 million), as compared with
       RMB31.1 million in the comparable period in 2016. The increase was primarily
       due to the increased operating expenses, including the incremental expenses as a
       result of being a publicly listed company.

                                        *       *      *

       NET LOSS PER ADS ATTRIBUTABLE TO GRIDSUM’S ORDINARY
       SHAREHOLDERS: Net loss per ADS attributable to Gridsum’s ordinary
       shareholders for the first quarter of 2017 narrowed by 38.3% to RMB1.92
       (US$0.28), as compared with RMB3.11 in the comparable period in 2016.

       88.    On May 25, 2017, Gridsum also held an earnings conference call to discuss the

Company’s first quarter 2017 financial results. On this call, certain Individual Defendants were

questioned on revenue recognition as follows:

       Unidentified Participant

       Hi, gentlemen. Congratulations on the results. I know we just met recently. But
       my question pertains to how you book your revenues. I’m just trying to get a little
       bit more clarity on why there is such seasonality? How does your customer – from
       my understanding, correct me if I’m wrong, do they give you a marketing budget
       and as and when they have bigger solutions for you, you book the revenues or how
       does it work? Can you try to explain a little bit on why first Q is weaker than four
       Q traditionally or is it just promotional driven when they have a new product launch
       for example, then they engage you for more services and it usually happens during
       fourth quarter or how does it really work?




                                                37
         Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 38 of 62



       Michael Zhang, Chief Financial Officer

       Well, thank you. This was not as simple, we book revenue based on the
       consumption. The consumption meaning the data volume we processed for our
       clients or for the marketing automation – in the marketing automation space, based
       on the total marketing spend as a percentage we took as the revenue.

       So it’s a pure SaaS and consumption based, however as you know, we work with a
       lot of Fortune 500 and China 500 Corporations, large customers. Each customer,
       they have different marketing budget and schedules as the example you mentioned,
       for certain events for car company slightly in the third quarter, they will launch new
       cars.

       Around that time, they will increase the spending and for our e-commerce
       customers, for example, JD.com, they have June 16th as a shopping festival and
       they have also participated the (inaudible) November 11th shopping festival. Those
       events will also have certain impact on our revenues. So overall, there is a
       seasonality from Q1 to Q4. But the event driven, it’s just a part of that. For Q1 the
       reason it is the weakest because the Chinese New Year, (inaudible) festival is
       always in the first quarter and basically there is about 20 days to 30 days, people
       do not do business, and activities are very low in the first quarter.

       Guosheng Qi, Chairman of the Board, Chief Executive Officer

       Ming –

       Unidentified Participant

       Right, okay. And my last question, sorry go ahead.

       Ravi Sarathy, Co-Chief Financial Officer

       Ming, it’s a very good question. So we have very good visibility on annual offers.
       So the beginning of the year, we have more than 75% revenue visibility for clients.
       But we have less quarterly visibility because the way they spend the annual budget
       between quarters can vary, but that is a heavy seasonal overlay.

       89.       On August 24, 2017, Gridsum issued a press release, filed as Exhibit 99.1 to a Form

6-K filed with the SEC on August 25, 2017, signed by Zhang, titled “Gridsum Reports Unaudited

Second Quarter 2017 Financial Results.” The press release stated in relevant part:

       Second Quarter 2017 Financial Highlights

             •   Net revenues increased by 43.8% to RMB120.9 million (US$17.8 million)
                 from RMB84.1 million in the comparable period in 2016, driven by a 34.6%



                                                 38
 Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 39 of 62



       growth in Enterprise revenues and a 123.9% increase in e-Government and
       other revenues.
   •   Gross profit increased by 37.4% to RMB100.8 million (US$14.9 million)
       from RMB73.4 million in the comparable period in 2016.

“We delivered strong financial and operating results once again in the second
quarter of 2017,” stated Mr. Guosheng Qi, Chief Executive Officer of Gridsum.
“Our topline maintained its robust growth trajectory, primarily driven by solid
customer base expansion and increased Average Revenue Per User (‘ARPU’). We
remain on target to grow our customer count by 30% to 40% in 2017. In particular,
we were very effective in cross-selling and upselling our products and services to
existing clients.

                                 *       *      *

Mr. Michael Zhang, co-Chief Financial Officer of the Company, commented, “In
the second quarter of 2017, our net revenues increased by 43.8% year over year to
RMB120.9 million, driven by a 34.6% increase in our Enterprise revenues and a
123.9% increase in e-Government and other revenues. Although our gross margin
declined from 87.2% to 83.3% year over year, it is within our budgeted range and
expectations as we increased our investment in optimizing and enhancing the
performance and security of our system and database. During the quarter, we also
increased our spending in sales and marketing as well as research and development,
consistent with our strategy of augmenting our brand recognition and solidifying
our technology leadership. At the same time, we are carefully monitoring the ROI
of our investments and making sure that our cost structure is optimized for
efficiency. Going forward, we will continue to prudently invest in our future
growth.”

Second Quarter 2017 Financial Results

                                 *       *      *

COST OF REVENUES: Cost of revenues were RMB20.2 million (US$3.0
million) as compared to RMB10.8 million in the comparable period of 2016. The
increase was primarily due to the RMB10.1 million increased cost of technical
service fee and was partially offset by a RMB1.1 million decrease in personnel cost.

                                 *       *      *

OPERATING EXPENSES: Total operating expenses for the second quarter of
2017 were RMB128.2 million (US$18.9 million) as compared to RMB80.3 million
in the comparable period of 2016. As a percentage of net revenues, operating
expenses were 106.0% as compared to 95.5% in the comparable period of 2016,
primarily due to the increased sales and marketing expenses and research and
development expenses.

                                 *       *      *


                                        39
         Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 40 of 62



       LOSS FROM OPERATIONS: Loss from operations for the second quarter of
       2017 was RMB27.4 million (US$4.0 million) as compared to a loss of RMB7.0
       million in the comparable period of 2016.

       NET       LOSS        ATTRIBUTABLE           TO      GRIDSUM’S        ORDINARY
       SHAREHOLDERS: Net loss attributable to Gridsum’s ordinary shareholders for
       the second quarter of 2017 was RMB32.3 million (US$4.8 million) as compared to
       RMB18.3 million in the comparable period of 2016. The increase was primarily
       due to the increase in operating expenses, including incremental expenses as a result
       of being a publicly listed company, by a larger percentage as compared to the
       increase of gross profits.

                                          *      *       *

       NET LOSS PER ADS ATTRIBUTABLE TO GRIDSUM’S ORDINARY
       SHAREHOLDERS: Net loss per ADS attributable to Gridsum’s ordinary
       shareholders for the second quarter of 2017 was RMB1.09 (US$0.16) as compared
       to RMB1.83 in the comparable period of 2016.

       90.       On November 28, 2017, Gridsum issued a press release, filed as Exhibit 99.1 to a

Form 6-K filed with the SEC on November 29, 2017, signed by Zhang, titled “Gridsum Reports

Unaudited Third Quarter 2017 Financial Results.” The press release stated in relevant part:

       Third Quarter 2017 Financial Highlights

             •   Net revenues increased by 53.4% to RMB151.4 million (US$22.8 million)
                 from RMB98.7 million in the comparable period of 2016, driven by a 47.8%
                 rise in Enterprise revenues and a 98.0% increase in e-Government and other
                 revenues.
             •   Gross profit increased by 43.8% to RMB125.2 million (US$18.8 million)
                 from RMB87.0 million in the comparable period of 2016.

       Mr. Guosheng Qi, Chief Executive Officer of Gridsum, commented, “We delivered
       another strong quarter of growth driven by our continued effectiveness at attracting
       new clients, including companies such as Dyson, Domino’s, Stanley Black and
       Decker, Union Life, Viking Cruise, and others, to our core marketing automation
       business, and cross selling and upselling additional products and features which
       drove growth of average revenue per customer (‘ARPU’) within our expanding
       portfolio of clients. We have also made considerable progress in our strategy to
       develop solutions for new verticals, such as an intelligent customer relationship
       management system (CRM) which is anticipated to be launched next month and
       the industrial internet of things (IIoT). In August, Mr. Xijian Liu joined us as our
       chief strategy officer. He also heads our newly established IIoT division. Mr. Liu’s
       more than three decades of IT and strategic management experience at one of the
       largest state-owned petrochemical companies in China lays a solid foundation for


                                                 40
 Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 41 of 62



our rapid development in the IIoT space. Moving forward, we will continue to
consolidate long-term relationships with our clients and delve deeper into their
businesses by offering solutions to multiple parts of their organizations to help them
with their digital transformations. We continue to target having around half of our
growth being driven by new client additions, and around half from ARPU
expansion.”

                                  *       *       *

Mr. Michael Zhang, co-Chief Financial Officer of Gridsum, concluded, “During
the quarter, enterprise revenues increased by 47.8% while e-Government and other
revenues increased by an even faster 98.0%, albeit from a smaller base. We
continue to invest for the future while carefully balancing growth opportunities with
a path to profitability. We believe that with rapid top line growth our operating
leverage will become more significant. We have already started to see solid
leverage from our sales and marketing (‘S&M’) spending, and we expect to see
greater stability in our research and development (‘R&D’) and general and
administrative (‘G&A’) spending, which should put us on a stronger path to
profitability. R&D remains a critical element of our business to ensure that we
maintain our leading position in the enterprise SaaS space over the short, medium
and long term. As such, we expect that R&D spending, in absolute terms, to
continue growing at a sustainable level in the coming quarters.”

Third Quarter 2017 Financial Results

                                  *       *       *

COST OF REVENUES: Cost of revenues was RMB26.2 million (US$3.9
million), compared with RMB11.7 million in the comparable period of 2016. The
rise was primarily due to a RMB14.4 million increase in technical service fees.

                                  *       *       *

OPERATING EXPENSES: Total operating expenses were RMB155.7 million
(US$23.4 million), compared with RMB102.5 million in the comparable period of
2016. As a percentage of net revenues, operating expenses were 102.8%, compared
with 103.8% in the comparable period of 2016.

                                  *       *       *

LOSS FROM OPERATIONS: Loss from operations was RMB30.5 million
(US$4.6 million), compared with a loss of RMB15.4 million in the comparable
period of 2016.

NET     LOSS      ATTRIBUTABLE         TO    GRIDSUM'S        ORDINARY
SHAREHOLDERS: Net loss attributable to Gridsum’s ordinary shareholders was
RMB34.1 million (US$5.1 million), compared with RMB24.6 million in the
comparable period of 2016. The increase was primarily due to an increase in


                                         41
         Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 42 of 62



       operating expenses, especially R&D as the Company aims to position itself for its
       anticipated seasonally strong fourth quarter.

                                          *       *       *

       NET LOSS PER ADS ATTRIBUTABLE TO GRIDSUM’S ORDINARY
       SHAREHOLDERS: Net loss per ADS attributable to Gridsum's ordinary
       shareholders was RMB1.15 (US$0.17), compared with RMB2.36 in the
       comparable period of 2016.

       91.     The statements in ¶¶ 87-90 were materially false and misleading because the

Individual Defendants made false and/or misleading statements, as well as failed to disclose

material adverse facts about the Company’s business, operational and compliance policies.

Specifically, the defendants made false and/or misleading statements and/or failed to disclose that:

(i) Gridsum lacked effective internal control over financial reporting; (ii) Gridsum was not

addressing issues with its financial reporting raised by its auditor; (iii) Gridsum’s material

weaknesses had already caused the Company to issue materially false and misleading financial

reports; (iv) consequently, Gridsum’s financial statements were inaccurate and misleading, and

did not fairly present, in all material respects, the financial condition and results of operations of

the Company; and (v) as a result of the foregoing, Gridsum’s public statements were materially

false and misleading at all relevant times.

       B.      Scienter

       92.     As alleged herein, each of the Individual Defendants acted with scienter in that they

knowingly or recklessly disregarded that the information disseminated to the public contained

materially false and/or misleading information and omitted material information. Throughout the

Class Period, the Individual Defendants acted intentionally or in such a deliberately reckless

manner as to constitute a fraud upon Plaintiffs and the Class. Such actions caused the price of

Gridsum shares to be artificially inflated.




                                                 42
            Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 43 of 62



        93.     In their respective roles as officers and/or directors of Gridsum, the Individual

Defendants were able to, and did, control the information disseminated to the investing public in

the Company’s various SEC filings, press releases, and other public statements during the Class

Period. As a result, each had the opportunity to falsify the information provided to the public

regarding Gridsum’s business and performance.

                1.      Gridsum’s $87 Million IPO

        94.     The Individual Defendants’ fraudulent scheme and materially false and misleading

statements and omissions ensured the success of the Company’s entry into the United States public

equity markets. While the Individual Defendants disclosed in the Registration Statement that the

Company lacked sufficient financial reporting and accounting personnel with appropriate

knowledge, they omitted to inform investors that the reported financial information was inaccurate.

In fact, the Registration Statement explicitly stated that the audited consolidated financial

statements for the years-ending December 31, 2013, 2014 and 2015 were “prepared in accordance

with U.S. GAAP,” and gave explicit details on relevant accounting policies such as revenue

recognition (see, e.g., ¶ 57).

        95.     The Individual Defendants’ materially false and misleading statements allowed

Gridsum to sell 7.7 million ADSs at $13.00 per share during its IPO, garnering proceeds of more

than $87 million, more than doubling its cash on hand, cash it needed to continue to operate. See,

e.g., Bishop, S., “Is Gridsum Holding Inc.’s (GSUM) Balance Sheet a Threat to Its Future?”

Simply Wall St., Aug. 31, 2017, https://simplywall.st/news/is-gridsum-holding-incs-gsum-

balance-sheet-a-threat-to-its-future/; see also ¶ 68 ($40 million convertible note with FutureX

Capital).




                                                43
         Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 44 of 62



                 2.     Admitted Knowledge

       96.       Gridsum is a small company with only 929 employees as of December 31, 2016,

and only 118 in the general and administrative department. Just a few years prior, in 2013, the

Company only had 268 employees. Qi founded the company in 2005 and most of the directors

have been with the Company since 2013 or before. Gridsum’s Registration Statement and 2016

Form 20-F both state:

       Our success and future growth depend largely upon the continued services of our
       executive officers. . . . The loss of one or more of our executive officers,
       particularly our chief executive officer and chairman, Guosheng Qi, or the failure
       of our executive team to work with our employees and lead our company
       effectively, could adversely affect our business.

       97.       Additionally, the Registration Statement and 2016 Form 20-F state that the

Company’s “chief operating decision maker has been identified as the chief executive officer, who

reviews consolidated results when making decisions about allocating resources and assessing

performance of [Gridsum].”

       98.       Qi, Zhang, and Sarathy repeatedly admitted to having knowledge of Gridsum’s

financial condition through their public statements. For example:

             •   Mr. Michael Zhang, Chief Financial Officer of the Company, commented,
                 “Driven by strong top-line growth during the third quarter, we expanded our
                 margin performance and improved bottom line year over year. Thanks to a
                 favorable sales mix, gross margin expanded by 389 bps to 88.2% and
                 operating loss declined significantly to RMB15.4 million from one year
                 ago. By continuing to focus on leveraging our brand, scale and industry
                 leadership in China, we anticipate improved top line growth and operating
                 leverage as our proprietary cloud platform continues to attract new
                 customers and drive revenue growth going forward.” Zhang, November 21,
                 2016 Press Release.

             •   Ming, it’s a very good question. So we have very good visibility on annual
                 offers. So the beginning of the year, we have more than 75% revenue
                 visibility for clients. But we have less quarterly visibility because the way
                 they spend the annual budget between quarters can vary, but that is a heavy
                 seasonal overlay. Sarathy, May 25, 2017 Earnings Conference Call.



                                                  44
         Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 45 of 62



             •   “We delivered strong financial and operating results once again in the
                 second quarter of 2017,” stated Mr. Guosheng Qi, Chief Executive Officer
                 of Gridsum. “Our topline maintained its robust growth trajectory, primarily
                 driven by solid customer base expansion and increased Average Revenue
                 Per User (‘ARPU’). We remain on target to grow our customer count by
                 30% to 40% in 2017. In particular, we were very effective in cross-selling
                 and upselling our products and services to existing clients. Qi, August 24,
                 2017 Press Release.

       99.       Further, each of them signed the SOX certifications for the 2016 Form 20-F

attesting that the information contained in the 2016 Form 20-F “fairly presents, in all material

respects, the financial condition and results of operations of the Company.”

       100.      Significantly, as admitted by the Company on April 23, 2018, PwC had “previously

raised with the Company” the issues that caused the financial statements for the year-ended

December 31, 2016 to no longer be reliable.

       101.      By virtue of their executive and/or directorship positions within a small Company,

where the accuracy of the financial statements was or should have been a key focus given the

admitted weaknesses, and the admitted knowledge above, it can be presumed that the Individual

Defendants knew non-public material facts concerning the financial statements.

                 3.     Audit Committee

       102.      Gao, Melcher, and Schloss were members of Gridsum’s Audit Committee at all

relevant times. As reported by the Company, Schloss, the Audit Committee Chair, “meets the

criteria of an audit committee financial expert as set forth under the applicable rules of the SEC.”

       103.      According to Gridsum’s SEC filings, the Audit Committee performs the following

functions:

       The Audit Committee oversees our accounting and financial reporting processes
       and the audits of the financial statements of our company. It is responsible for,
       among other things:

             •   appointing the independent auditor and pre-approving all auditing and non-
                 auditing services permitted to be performed by the independent auditor;


                                                 45
            Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 46 of 62



             •   reviewing with the independent auditor any audit problems or difficulties
                 and management’s response;
             •   reviewing and approving all proposed related party transactions;
             •   reviewing and discussing audited annual financial statements with
                 management and the independent auditor;
             •   reviewing major issues as to the adequacy of our internal controls and any
                 special audit steps adopted in light of material control deficiencies;
             •   annually reviewing and reassessing the adequacy of our Audit Committee
                 charter;
             •   meeting separately and periodically with management and the independent
                 auditor; and
             •   reporting regularly to the Board of Directors.

         104.    As members of the Audit Committee, specifically tasked with overseeing the

Company’s accounting, financial reporting processes, and audits of the financial statements, it can

be presumed that Gao, Melcher, and Schloss knew non-public material information regarding the

financial statements.

                 4.     Qi’s Personal Guarantee Of Company Loans

         105.    According to the Registration Statement, in June 2016, Beijing Gridsum entered

into a $3.8 million short-term guaranteed revolving credit facility, for which Qi provided a

personal guarantee. As of June 30, 2016, the Company had borrowed $1.5 million under the credit

facility.

         106.    The 2016 Form 20-F stated that “several short-term guaranteed loan agreements”

were entered into during 2016 and that the “guarantees on these loans were provided by Guosheng

Qi . . . or Beijing Haidain Sci-tech Enterprises Financing Guarantee Co., Ltd., a third-party

guarantor.” As of December 31, 2016, Gridsum’s short-term loans amounted to $9.4 million.

         107.    Qi was motivated to engage in the alleged fraudulent scheme and issue materially

false and misleading statements to protect his personal assets as a guarantor on Company bank

loans.




                                                 46
          Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 47 of 62



         C.     Loss Causation

         108.   During the Class Period, as detailed herein, the Individual Defendants engaged in

a fraudulent scheme to deceive the market that artificially inflated the price of Gridsum securities

and operated as a fraud or deceit on Class Period purchasers of Gridsum ADSs.

         109.   The Individual Defendants’ materially false and/or misleading statements and

omissions concealed Gridsum’s true financial condition. As detailed above, when the truth about

Gridsum’s misleading financial statements was revealed, the price of Gridsum securities declined

significantly as the prior artificial inflation was removed from the Company’s stock price.

         110.   As a result of their purchases of Gridsum during the Class Period, at artificially

inflated prices, Plaintiffs and the Class suffered damages under the federal securities laws.

         111.   The artificial inflation created by the Individual Defendants’ misrepresentations

and omissions was removed when the Company announced on April 23, 2018 that its financial

statements for the year-ended December 31, 2016 should no longer be relied upon and that the

Company’s Audit Committee was investigating issues identified by PwC relating to certain

revenue recognition, cash flow, cost, and expense items. See ¶ 64.

         112.   Following this disclosure, Gridsum’s share price declined by $1.17 per share, or

16.04%, on heavier than usual trading volume of over 7.4 million shares, to close on April 23,

2018 at $6.12 per share. Intra-day trading on April 23, 2018 reached a share price low of $3.68, a

49% decrease from the share price low on April 20, 2018. Gridsum’s ADSs continued to decline

over the next few days as a result of the disclosure, dropping another 10% on April 24, 2018, and

$2.27, or 31.14% from its closing price per share on April 20, 2018 to its closing price per share

on April 26, 2018. The Company’s share price has not returned to its April 20, 2018 closing price

since.




                                                47
         Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 48 of 62



       113.    The timing and magnitude of the price decline in Gridsum’s stock on the date of

the disclosures above negates any inference that the losses suffered by Plaintiffs and the Class

were caused by changed market conditions, macroeconomic or industry facts, or Company-

specific facts unrelated to the Individual Defendants’ fraudulent conduct.

       114.    The damages suffered by Plaintiffs and the Class were the direct and proximate

result of the Individual Defendants’ materially false and misleading statements and omissions that

artificially inflated the Company’s stock price and the subsequent significant decline in the value

of the Company’s stock when the truth concerning the Individual Defendants’ prior

misrepresentations and fraudulent conduct were revealed.

VI.    PLAINTIFFS’ CLASS ACTION ALLEGATIONS

       115.    Plaintiffs bring this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who (1) purchased or

otherwise acquired Gridsum securities during the Class Period, and/or (2) purchased or otherwise

acquired Gridsum securities pursuant to and/or traceable to Gridsum’s Offering Materials in

connection with its IPO, and were damaged upon the revelation of the alleged corrective

disclosures. Excluded are Defendants herein, the officers and directors of the Company, at all

relevant times, members of their immediate families and their legal representatives, heirs,

successors, or assigns and any entity in which Defendants have or had a controlling interest.

       116.    Class members are so numerous that joinder of all members is impracticable.

Throughout the Class Period, Gridsum securities were actively traded on the Nasdaq. While the

exact number of Class members is unknown to Plaintiffs at this time and can be ascertained only

through appropriate discovery, Plaintiffs believe that there are hundreds or thousands of members

in the proposed Class. Record owners and other Class members may be identified from records




                                                48
         Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 49 of 62



maintained by Gridsum or its transfer agent and may be notified of the pendency of this action by

mail, using the form of notice similar to that customarily used in securities class actions.

       117.    Plaintiffs’ claims are typical of the claims of the members of the Class as all

members of the Class were similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

       118.    Plaintiffs will fairly and adequately protect the interests of the members of the Class

and have retained counsel competent and experienced in class and securities litigation. Plaintiffs

have no interests antagonistic to or in conflict with those of the Class.

       119.    Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

               a.      whether the Offering Materials contained any material misrepresentations
                       or omissions;

               b.      whether Defendants have a viable good faith defense to the strict liability
                       imposed by Section 11 of the Securities Act;

               c.      whether Defendants can establish negative causation as a defense to or as a
                       reduction of the strict liability otherwise imposed by Section 11 of the
                       Securities Act;

               d.      whether the Individual Defendants were control persons of Gridsum for the
                       purposes of Section 15 of the Securities Act and Section 20(a) of the
                       Exchange Act;

               e.      whether the additional statements made by the Gridsum Defendants to the
                       investing public during the Class Period misrepresented material facts about
                       the business, operations, and management of Gridsum, or omitted facts
                       necessary to make the statements not misleading;

               f.      whether Individual Defendants caused Gridsum to issue false and
                       misleading financial statements during the Class Period;

               g.      whether the Individual Defendants acted knowingly or recklessly in issuing
                       false and misleading misrepresentations or omissions;




                                                 49
         Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 50 of 62



               h.      whether the federal securities laws were violated by Defendants’ acts as
                       alleged herein;

               i.      whether the prices of Gridsum securities during the Class Period were
                       artificially inflated because of the Gridsum Defendants’ conduct
                       complained of herein; and

               j.      whether the members of the Class have sustained damages with respect to
                       their Exchange Act claims and, if so, what is the proper measure of
                       damages.

       120.    A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation make it impossible for members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class action.

       121.    With respect to the Exchange Act claims, Plaintiffs will rely, in part, upon the

presumption of reliance established by the fraud-on-the-market doctrine in that:

               a.      the Gridsum Defendants made public misrepresentations or failed to
                       disclose material facts during the Class Period;

               b.      the omissions and misrepresentations were material;

               c.      Gridsum’s securities are traded in an efficient market;

               d.      the Company’s shares were liquid and traded with moderate to heavy
                       volume during the Class Period;

               e.      the Company’s ADSs traded on the Nasdaq and Gridsum was covered by
                       multiple analysts;

               f.      the misrepresentations and omissions alleged would tend to induce a
                       reasonable investor to misjudge the value of the Company’s securities; and

               g.      Plaintiffs and the Class purchased, acquired, and/or sold Gridsum securities
                       between the time the Gridsum Defendants failed to disclose or
                       misrepresented material facts and the time the true facts were disclosed,
                       without knowledge of the omitted or misrepresented facts.




                                                50
         Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 51 of 62



       122.    Based upon the foregoing, Plaintiffs and the Class are entitled to a presumption of

reliance upon the integrity of the market.

       123.    Alternatively, Plaintiffs and the Class are entitled to the presumption of reliance

established by the Supreme Court in Affiliated Ute Citizens of the State of Utah v. United States,

406 U.S. 128 (1972), as the Gridsum Defendants omitted material information in their Class Period

statements in violation of a duty to disclose such information, as detailed above.

VII.   NO SAFE HARBOR

       124.    The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the statements alleged to be false and/or misleading herein.

The statements alleged herein all relate to then-existing facts and conditions.

       125.    To the extent that statements alleged to be false and/or misleading are characterized

as forward-looking, the statutory safe harbor does not apply to such statements because they were

not sufficiently identified as “forward-looking statements” when made, there were no meaningful

cautionary statements identifying important factors that could cause actual results to differ

materially from those in the forward-looking statements, and the Gridsum Defendants had actual

knowledge that the forward-looking statements were materially false or misleading at the time

each such statement was made.

                                             COUNT I

                       For Violations of Section 11 of the Securities Act
                        (Against All Defendants Except For Sarathy)

       126.    Plaintiffs repeat and reallege the allegations contained in ¶¶ 1-75 and 115-125 as if

fully set forth herein. This count is predicated upon Defendants’ strict liability for making false

and materially misleading statements in the Registration Statement.




                                                 51
         Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 52 of 62



        127.      This Count does not sound in fraud.          Any proceeding allegations of fraud,

fraudulent conduct, or improper motive are specifically excluded from this Count. Plaintiffs do

not allege for this Count that Defendants had scienter or fraudulent intent, which are not elements

of this claim.

        128.      This Count is brought pursuant to Section 11 of the Securities Act on behalf of all

persons who purchased Gridsum securities pursuant to and/or traceable to the Company’s IPO, in

which shares registered under the Registration Statement were sold.

        129.      As discussed herein, the Registration Statement for the IPO was inaccurate and

misleading, contained untrue statements of material facts, omitted to state other facts necessary in

order to make the statements not misleading, and omitted to state material facts required to be

stated therein.

        130.      As issuer of the shares, Gridsum is strictly liable to Plaintiffs and the Class for any

misstatements and omissions in the Registration Statement, as identified in ¶¶ 54-63.

        131.      The Individual Defendants are strictly liable for the contents of the Registration

Statement based upon their status as officers and/or directors of the Company or because they

signed or authorized the signing of the Registration Statement on their behalf pursuant to Section

11(a)(1)-(3) of the Securities Act.

        132.      The Underwriter Defendants are strictly liable for the contents of the Registration

Statement as named underwriters pursuant to Section 11(a)(5) of the Securities Act.

        133.      None of the Defendants named herein made a reasonable investigation or possessed

reasonable grounds for the belief that the statements contained in the Registration Statement and

identified at ¶¶ 54-63 were true and without omissions of any material facts and were not

misleading.




                                                    52
         Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 53 of 62



        134.    By reason of the conduct alleged herein, each Defendant violated, and/or controlled

a person who violated, Section 11 of the Securities Act.

        135.    Plaintiffs acquired Gridsum ADSs pursuant and/or traceable to the Registration

Statement for the IPO.

        136.    Plaintiffs and the Class have sustained damages. The value of Gridsum’s ADSs

has declined substantially subsequent to and due to Defendants’ violations.

        137.    At the time of their purchases of Gridsum securities, Plaintiffs and other members

of the Class were without knowledge of the facts concerning the wrongful conduct alleged herein

and could not have reasonably discovered those facts. Less than one year has elapsed from the

time that Plaintiffs discovered or reasonably could have discovered the facts upon which this

complaint is based to the time of the filing of the initial complaint in this action. Less than three

years has elapsed between the time that the securities upon which this Count is brought were

offered to the public and the time Plaintiffs filed this complaint.

        138.    By virtue of the foregoing, Plaintiffs and the other members of the Class are entitled

to damages under Section 11 as measured by the provision of Section 11(e), from the Defendants

and each of them, jointly and severally.

                                             COUNT II

                       For Violations of Section 15 of the Securities Act
                    (Against the Individual Defendants Except For Sarathy)

        139.    Plaintiffs repeat and reallege the allegations contained in ¶¶ 1-75 and 115-138 as if

fully set forth herein.

        140.    This Count does not sound in fraud.         Any proceeding allegations of fraud,

fraudulent conduct, or improper motive are specifically excluded from this Count. Plaintiffs do




                                                 53
         Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 54 of 62



not allege for this Count that Defendants had scienter or fraudulent intent, which are not elements

of this claim.

        141.     This Count is brought pursuant to Section 15 of the Securities Act against the

Individual Defendants.

        142.     Each of the Individual Defendants acted as a controlling person of Gridsum within

the meaning of Section 15 of the Securities Act by virtue of his or her position as a director and/or

senior officer of Gridsum. By reason of their senior management positions and/or directorships at

the Company, as alleged above, the Individual Defendants, individually and acting pursuant to a

common plan, had the power to influence and exercised the same to cause Gridsum to engage in

the conduct complained of herein. Further, the Individual Defendants’ positions made them privy

to and provided them with actual knowledge of the material facts concealed from Plaintiffs and

the Class. By reason of such conduct, the Individual Defendants are liable pursuant to Section 15

of the Securities Act.

       143.      Each of the Individual Defendants was a culpable participant in the violations of

Section 11 of the Securities Act alleged in Count I above, based on their having signed the IPO

Registration Statement and having otherwise participated in the process which allowed the IPO to

be successfully completed.

        144.     None of the Individual Defendants named herein made a reasonable investigation

or possessed reasonable grounds for the belief that the statements contained in the Registration

Statement and identified at ¶¶ 54-63 were true and without omissions of any material facts and

were not misleading.




                                                 54
         Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 55 of 62



        145.    By virtue of the conduct alleged herein, the Individual Defendants are liable for the

aforesaid wrongful conduct and are liable to Plaintiffs and the Class for damages suffered as a

result of the primary Securities Act violations of Gridsum.

                                            COUNT III

          For Violations of Section 10(b) of the Exchange Act and SEC Rule 10b-5
                     (Against Gridsum and the Individual Defendants)

        146.    Plaintiffs repeat and re-allege each and every allegation contained in ¶¶ 1-125

above as if fully set forth herein.

        147.    This Count is asserted against Gridsum and each of the Individual Defendants for

violations of Section 10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder by the

SEC.

        148.    At the time the Registration Statement was filed and during the Class Period, these

Defendants engaged in a plan, scheme, conspiracy, and course of conduct, pursuant to which they

knowingly or recklessly engaged in acts, transactions, practices, and courses of business which

operated as a fraud and deceit upon Plaintiffs and the Class; made various untrue statements of

material facts and omitted to state material facts necessary in order to make the statements made,

in light of the circumstances under which they were made, not misleading; and employed devices,

schemes, and artifices to defraud in connection with the purchase and sale of securities. Such

scheme was intended to, and throughout the Class Period, did: (i) deceive the investing public,

including Plaintiffs and other Class members, as alleged herein; (ii) artificially inflate and maintain

the market price of Gridsum securities; and (iii) cause Plaintiffs and other members of the Class

to purchase or otherwise acquire Gridsum securities and options at artificially inflated prices. In

furtherance of this unlawful scheme, plan, and course of conduct, the Gridsum Defendants, and

each of them, took the actions set forth herein.



                                                   55
         Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 56 of 62



       149.    Pursuant to the above plan, scheme, conspiracy, and course of conduct, the Gridsum

Defendants participated directly or indirectly in the preparation and/or issuance of the Registration

Statement. Each of the Individual Defendants, except for Sarathy, signed as a maker of the

representations contained therein, which were materially false and misleading, as particularized in

¶¶ 54-63.

       150.    Pursuant to the above plan, scheme, conspiracy and course of conduct, the Gridsum

Defendants participated directly or indirectly in the preparation and/or issuance of the annual

report, SEC filings, press releases, and other statements and documents described above, including

statements made to securities analysts and the media that were designed to influence the market

for Gridsum securities. Such reports, filings, releases, and statements were materially false and

misleading in that they failed to disclose material adverse information and misrepresented the truth

about Gridsum’s finances and business prospects, as particularized in ¶¶ 1-125. The primary

violations alleged under this Count related to misrepresentations and omissions in Gridsum’s

annual report, press releases, and earnings conference calls in ¶¶ 78-91 are brought only against

Gridsum, Qi, Zhang, and Sarathy.

       151.    By virtue of their positions at Gridsum, the Individual Defendants had actual

knowledge of the materially false and misleading statements and material omissions alleged herein

and intended thereby to deceive Plaintiffs and the other members of the Class, or, in the alternative,

the Individual Defendants acted with reckless disregard for the truth in that they failed or refused

to ascertain and disclose such facts as would reveal the materially false and misleading nature of

the statements made, although such facts were readily available to Gridsum and the Individual

Defendants. Said acts and omissions of the Individual Defendants were committed willfully or




                                                 56
         Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 57 of 62



with reckless disregard for the truth. In addition, the Individual Defendant knew or recklessly

disregarded that material facts were being misrepresented or omitted as described above.

       152.    Information showing that the Gridsum Defendants acted knowingly or with

reckless disregard for the truth is peculiarly within the Gridsum Defendants’ knowledge and

control. As the senior managers and/or directors of Gridsum, the Individual Defendants had

knowledge of the details of Gridsum’s internal affairs.

       153.    The Individual Defendants are liable both directly and indirectly for the wrongs

complained of herein.      Because of their positions of control and authority, the Individual

Defendants were able to and did, directly or indirectly, control the content of the statements of

Gridsum. As officers and/or directors of a publicly-held company, the Individual Defendants had

a duty to disseminate timely, accurate, and truthful information with respect to Gridsum’s

businesses, operations, future financial condition, and future prospects.        As a result of the

dissemination of the aforementioned false and misleading reports, releases, and public statements,

the market price of Gridsum securities was artificially inflated throughout the Class Period. In

ignorance of the adverse facts concerning Gridsum’s business and financial condition which were

concealed by the Gridsum Defendants, Plaintiffs and the other members of the Class purchased or

otherwise acquired Gridsum securities at artificially inflated prices and relied upon the price of the

securities, the integrity of the market for the securities, and/or upon statements disseminated by

the Gridsum Defendants and were damaged thereby.

       154.    During the Class Period, Gridsum securities were traded on an active and efficient

market. Plaintiffs and the other members of the Class, relying on the materially false and

misleading statements described herein, which the Gridsum Defendants made, issued, or caused

to be disseminated, or relying upon the integrity of the market, purchased or otherwise acquired




                                                 57
         Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 58 of 62



shares of Gridsum securities at prices artificially inflated by the Gridsum Defendants’ wrongful

conduct. Had Plaintiffs and the other members of the Class known the truth, they would not have

purchased or otherwise acquired said securities or would not have purchased or otherwise acquired

them at the inflated prices that were paid. At the time of the purchases and/or acquisitions by

Plaintiffs and the Class, the true value of Gridsum securities was substantially lower than the prices

paid by Plaintiffs and the other members of the Class. The market price of Gridsum securities

declined sharply upon public disclosure of the facts alleged herein to the injury of Plaintiffs and

Class members.

       155.    By reason of the conduct alleged herein, Gridsum and the Individual Defendants

knowingly or recklessly, directly or indirectly, violated Section 10(b) of the Exchange Act and

Rule 10b-5 promulgated thereunder.

       156.    As a direct and proximate result of Defendants’ wrongful conduct, Plaintiffs and

the other members of the Class suffered damages in connection with their respective purchases,

acquisitions and sales of the Company’s securities during the Class Period, upon the disclosure

that the Company had been disseminating misrepresented financial statements to the investing

public. Gridsum and the Individual Defendants are liable for damages in connection with those

losses under Section 10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder.

                                            COUNT IV

                      For Violations of Section 20(a) of the Exchange Act
                             (Against the Individual Defendants)

       157.    Plaintiffs repeat and re-allege each and every allegation contained in the foregoing

paragraphs 1-125 and 146-156, as if fully set forth herein.

       158.    During the Class Period, the Individual Defendants participated in the operation

and management of Gridsum, and conducted and participated, directly and indirectly, in the



                                                 58
         Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 59 of 62



conduct of Gridsum’s business affairs. Because of their senior positions and/or directorships, they

knew the adverse non-public information about Gridsum’s misstatements of income and expenses

and false financial statements.

       159.    As officers and/or directors of a publicly owned company, the Individual

Defendants had a duty to disseminate accurate and truthful information with respect to Gridsum’s

financial condition and results of operations, and to correct promptly any public statements issued

by Gridsum which had become materially false or misleading.

       160.    Because of their positions of control and authority as senior officers, the Individual

Defendants were able to and did control the contents of the various reports, press releases and

public filings which Gridsum disseminated in the marketplace during the Class Period concerning

Gridsum’s results of operations. Throughout the Class Period, the Individual Defendants exercised

their power and authority to cause Gridsum to engage in the wrongful acts complained of herein.

The Individual Defendants therefore, were “controlling persons” of Gridsum within the meaning

of Section 20(a) of the Exchange Act. In this capacity, they participated in the unlawful conduct

alleged which artificially inflated the market price of Gridsum securities.

       161.    Each of the Individual Defendants, therefore, acted as a controlling person of

Gridsum. By reason of their senior management positions and/or being directors of Gridsum, each

of the Individual Defendants had the power to direct the actions of, and exercised the same to

cause, Gridsum to engage in the unlawful acts and conduct complained of herein. Each of the

Individual Defendants exercised control over the general operations of Gridsum and possessed the

power to control the specific activities which comprise the primary violations about which

Plaintiffs and the other members of the Class complain.




                                                59
         Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 60 of 62



       162.    By reason of the above conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by Gridsum.

                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiffs demand judgment against Defendants as follows:

       A.      Determining that the instant action may be maintained as a class action under Rule

23 of the Federal Rules of Civil Procedure, and certifying Plaintiffs as the Class representatives;

       B.      Requiring Defendants to pay damages sustained by Plaintiffs and the Class by

reason of the acts and transactions alleged herein;

       C.      Awarding Plaintiffs and the other members of the Class prejudgment and post-

judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

       D.      Awarding such other and further relief as this Court may deem just and proper.

                               DEMAND FOR TRIAL BY JURY

       Plaintiffs hereby demand a trial by jury.

Dated: November 30, 2018                      Respectfully submitted,

                                              BRAGAR EAGEL & SQUIRE, P.C.

                                              /s/ Lawrence P. Eagel
                                              Lawrence P. Eagel
                                              Marion C. Passmore
                                              Melissa A. Fortunato
                                              885 Third Avenue, Suite 3040
                                              New York, New York 10022
                                              Telephone: (212) 308-5858
                                              Email: eagel@bespc.com
                                                     passmore@bespc.com
                                                     fortunato@bespc.com

                                              Attorneys for Lead Plaintiff William Barth




                                                   60
Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 61 of 62



                            GAINEY McKENNA & EGLESTON
                            Gregory M. Egleston
                            Thomas J. McKenna
                            440 Park Avenue South
                            New York, NY 10016
                            Telephone: (212) 983-1300
                            Facsimile: (212) 983-0383
                            Email: gegleston@gme-law.com
                                   tjmckenna@gme-law.com

                            Attorneys for Named Plaintiff Xuechen Li




                              61
       Case 1:18-cv-03655-ER Document 50 Filed 12/04/18 Page 62 of 62



                              CERTIFICATE OF SERVICE

      I hereby certify that on this 30th day of November, 2018, a true and correct copy of the

foregoing AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE

FEDERAL SECURITIES LAWS was served by CM/ECF to all parties registered to the Court’s

CM/ECF system.

                                          /s/ Lawrence P. Eagel
                                          Lawrence P. Eagel




                                             62
